                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        Cathy Camille Jones                                                                                     Check if this is:
                                                                                                                                                                                                                An amended filing
                                                                                    Debtor 2
                                                                                    (Spouse, if filing)                                                                                                     Chapter you are filing under:
                                                                                                                                                                                                                Chapter 7
                                                                                    United States Bankruptcy Court for the Southern District of Alabama                                                         Chapter 11
                                                                                                                                                                                                                Chapter 12
                                                                                    Case number                                                                                                                 Chapter 13
                                                                                    (If known)



                                                                               Official Form 101
                                                                               Voluntary Petition for Individuals Filing for Bankruptcy                                                                                             12/17


                                                                               The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together--called a
                                                                               joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a
                                                                               car," the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1
                                                                               and Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2.
                                                                               The same person must be Debtor 1 in all of the forms.

                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
                                                                               information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
                                                                               number (if known). Answer every question.


                                                                                Part 1:              Identify Yourself

                                                                                                                         About Debtor 1:                                       About Debtor 2 (Spouse Only in a Joint Case):

                                                                               1.    Your full name                      Cathy                                                 N/A
                                                                                                                         First name                                            First name
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                     Write the name that is on your      Camille
                                                                                     government-issued picture           Middle name                                           Middle name
                                                                                     identification (for example,        Jones
                                                                                     your driver’s license or
                                                                                                                         Last name                                             Last name
                                                                                     passport).

                                                                                     Bring your picture                  Suffix (Sr., Jr., II, III)                            Suffix (Sr., Jr., II, III)
                                                                                     identification to your meeting
                                                                                     with the trustee.



                                                                               2.    All other names you have Cathy                                                            N/A
                                                                                     used in the last 8 years. First name                                                      First name
                                                                                                               C.
                                                                                     Include your married or             Middle name                                           Middle name
                                                                                     maiden names.                       Jones
                                                                                                                         Last name                                             Last name

                                                                                                                         Suffix (Sr., Jr., II, III)                            Suffix (Sr., Jr., II, III)

                                                                                                                         Cathy                                                 N/A
                                                                                                                         First name                                            First name

                                                                                                                         Middle name                                           Middle name
                                                                                                                         Jones
                                                                                                                         Last name                                             Last name

                                                                                                                         Suffix (Sr., Jr., II, III)                            Suffix (Sr., Jr., II, III)




                                                                                             Case
                                                                               Official Form 101          20-10255           Doc 1Voluntary
                                                                                                                                      FiledPetition
                                                                                                                                            01/25/20            Entered
                                                                                                                                                    for Individuals Filing for 01/25/20
                                                                                                                                                                               Bankruptcy 12:11:10               Desc Main              Page 1
                                                                                                                                         Document              Page 1 of 53
                                                                               Debtor 1   Cathy Camille Jones                                                                                                  Case number:



                                                                                                                Cathy
                                                                                                                First name                                              First name
                                                                                                                Camille
                                                                                                                Middle name                                             Middle name
                                                                                                                Workman
                                                                                                                Last name                                               Last name

                                                                                                                Suffix (Sr., Jr., II, III)                              Suffix (Sr., Jr., II, III)




                                                                               3.   Only the last 4 digits of   XXX-XX-9304                                             N/A
                                                                                    your Social Security
                                                                                    number or federal
                                                                                    Individual Taxpayer
                                                                                    Identification number
                                                                                    (ITIN)



                                                                               4.   Any business names and        I have not used any business names or EINs                  I have not used any business names or EINs
                                                                                    Employer Identification
                                                                                    Numbers (EIN) you have N/A                                                          N/A
                                                                                    used in the last 8 years. Business name                                             Business name
                                                                                                              N/A                                                       N/A
                                                                                    Include trade names and     Business name                                           Business name
                                                                                    doing business as names.

                                                                                                                N/A                                                     N/A
                                                                                                                EIN                                                     EIN

                                                                                                                N/A                                                     N/A
                                                                                                                EIN                                                     EIN
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               5.   Where you live                                                                      If Debtor 2 lives at a different address:

                                                                                                                8530 Erin Drive                                         N/A
                                                                                                                Number       Street                                     EIN



                                                                                                                Grand Bay AL 36541
                                                                                                                City, State, Zip Code
                                                                                                                Mobile
                                                                                                                County

                                                                                                                If your mailing address is different from the one
                                                                                                                above, fill it in here. Note that the court will send
                                                                                                                any notices to you at this mailing address.

                                                                                                                N/A
                                                                                                                Number       Street




                                                                                                                City, State, Zip Code




                                                                                             Case
                                                                               Official Form 101    20-10255        Doc 1Voluntary
                                                                                                                             FiledPetition
                                                                                                                                   01/25/20            Entered
                                                                                                                                           for Individuals Filing for 01/25/20
                                                                                                                                                                      Bankruptcy 12:11:10            Desc Main        Page 2
                                                                                                                                Document              Page 2 of 53
                                                                               Debtor 1   Cathy Camille Jones                                                                                                          Case number:



                                                                               6.   Why you are choosing           Check one:                                                   Check one:
                                                                                    this district to file for
                                                                                    bankruptcy                          Over the last 180 days before filing this                   Over the last 180 days before filing this
                                                                                                                        petition, I have lived in this district longer              petition, I have lived in this district longer
                                                                                                                        than in any other district.                                 than in any other district.

                                                                                                                        I have another reason. Explain. (See 28                     I have another reason. Explain. (See 28
                                                                                                                        U.S.C. § 1408.)                                             U.S.C. § 1408.)

                                                                                                                        N/A                                                         N/A


                                                                                Part 2:        Tell the Court About Your Bankruptcy Case

                                                                               7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for
                                                                                    Bankruptcy Code you are Bankruptcy (Form B2010)). Also, go to the top of page 1 and check the appropriate box.
                                                                                    choosing to file under
                                                                                                                Chapter 7

                                                                                                                        Chapter 11

                                                                                                                        Chapter 12

                                                                                                                        Chapter 13



                                                                               8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                                                                                                        local court for more details about how you may pay. Typically, if you are paying the fee
                                                                                                                        yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                                                                                        submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                                                                                                        a pre-printed address.

                                                                                                                        I need to pay the fee in installments. If you choose this option, sign and attach the Application
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                                                        for Individuals to Pay Your Filing Fee in Installments (Official Form 103A).

                                                                                                                        I request that my fee be waived (You may request this option only if you are filing for Chapter
                                                                                                                        7. By law, a judge may, but is not required to, waive your fee, and may do so only if your income
                                                                                                                        is less than 150% of the official poverty line that applies to your family size and you are unable
                                                                                                                        to pay the fee in installments). If you choose this option, you must fill out the Application to
                                                                                                                        Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



                                                                               9.   Have you filed for                  No
                                                                                    bankruptcy within the
                                                                                    last 8 years?                       Yes       District   N/A                         When                      Case number
                                                                                                                                                                                 MM/DD/YYYY

                                                                                                                                  District   N/A                         When                      Case number
                                                                                                                                                                                 MM/DD/YYYY

                                                                                                                                  District   N/A                         When                      Case number
                                                                                                                                                                                 MM/DD/YYYY




                                                                               10. Are any bankruptcy                   No
                                                                                   cases pending or being
                                                                                   filed by a spouse who is             Yes       Debtor     N/A                                                   Relationship
                                                                                   not filing this case with
                                                                                   you, or by a business                          District                               When                      Case number
                                                                                   partner, or by an                                                                             MM/DD/YYYY
                                                                                   affiliate?

                                                                                                                                  Debtor     N/A                                                   Relationship

                                                                                                                                  District                               When                      Case number
                                                                                                                                                                                 MM/DD/YYYY




                                                                                             Case
                                                                               Official Form 101    20-10255          Doc 1Voluntary
                                                                                                                               FiledPetition
                                                                                                                                     01/25/20            Entered
                                                                                                                                             for Individuals Filing for 01/25/20
                                                                                                                                                                        Bankruptcy 12:11:10             Desc Main              Page 3
                                                                                                                                  Document              Page 3 of 53
                                                                               Debtor 1   Cathy Camille Jones                                                                                                           Case number:




                                                                               11. Do you rent your                      No. Go to line 12.
                                                                                   residence?                            Yes. Has your landlord obtained an eviction judgment against you?

                                                                                                                                   No. Go to line 12.
                                                                                                                                   Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                                                                                                   part of this bankruptcy petition.


                                                                                Part 3:        Report About Any Businesses You Own as a Sole Proprietor



                                                                               12. Are you a sole proprietor             No.    Go to Part 4.
                                                                                   of any full- or part-time
                                                                                   business?

                                                                                   A sole proprietorship is a
                                                                                   business you operate as an
                                                                                   individual, and is not a
                                                                                   separate legal entity such as
                                                                                   a corporation, partnership, or
                                                                                   LLC.


                                                                                Part 4:        Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

                                                                               14. Do you own or have any                No.
                                                                                   property that poses or
                                                                                   is alleged to pose a                  Yes.
                                                                                   threat of imminent and
                                                                                   identifiable hazard to
                                                                                   public health or
                                                                                   safety? Or do you own
                                                                                   any property that needs
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                   immediate attention?

                                                                                   For example, do you own
                                                                                   perishable goods, or
                                                                                   livestock that must be fed,
                                                                                   or a building that needs
                                                                                   urgent repairs?


                                                                                Part 5:        Explain Your Efforts to Receive a Briefing About Credit Counseling

                                                                                                                     About Debtor 1:                                           About Debtor 2 (Spouse Only in a Joint Case):

                                                                               15. Tell the court whether            You must check one:                                       You must check one:
                                                                                   you have received
                                                                                   briefing about credit                 I received a briefing from an approved                     I received a briefing from an approved
                                                                                                                         credit counseling agency within the 180                    credit counseling agency within the 180
                                                                                   counseling.                           days before I filed this bankruptcy                        days before I filed this bankruptcy petition,
                                                                                                                         petition, and I received a certificate of                  and I received a certificate of completion.
                                                                                   The law requires that you
                                                                                                                         completion.
                                                                                   receive a briefing about credit
                                                                                                                                                                                    Attach a copy of the certificate and the
                                                                                   counseling before you file for
                                                                                                                         Attach a copy of the certificate and the                   payment plan, if any, that you developed with
                                                                                   bankruptcy. You must
                                                                                                                         payment plan, if any, that you developed with              the agency.
                                                                                   truthfully check one of the
                                                                                                                         the agency.
                                                                                   following choices. If you
                                                                                                                                                                                    I received a briefing from an approved
                                                                                   cannot do so, you are not
                                                                                                                         I received a briefing from an approved                     credit counseling agency within the 180
                                                                                   eligible to file.
                                                                                                                         credit counseling agency within the 180                    days before I filed this bankruptcy petition,
                                                                                                                         days before I filed this bankruptcy petition,              but I do not have a certificate of completion.
                                                                                   If you file anyway, the court
                                                                                                                         but I do not have a certificate of
                                                                                   can dismiss your case, you will
                                                                                                                         completion.                                                Within 14 days after you file this bankruptcy
                                                                                   lose whatever filing fee you
                                                                                                                                                                                    petition, you MUST file a copy of the
                                                                                   paid, and your creditors can
                                                                                                                         Within 14 days after you file this bankruptcy              certificate and payment plan, if any.
                                                                                   begin collection activities
                                                                                                                         petition, you MUST file a copy of the
                                                                                   again.
                                                                                                                         certificate and payment plan, if any.




                                                                                             Case
                                                                               Official Form 101     20-10255          Doc 1Voluntary
                                                                                                                                FiledPetition
                                                                                                                                      01/25/20            Entered
                                                                                                                                              for Individuals Filing for 01/25/20
                                                                                                                                                                         Bankruptcy 12:11:10            Desc Main               Page 4
                                                                                                                                   Document              Page 4 of 53
                                                                               Debtor 1   Cathy Camille Jones                                                                                                   Case number:



                                                                                                                About Debtor 1:                                        About Debtor 2 (Spouse Only in a Joint Case):
                                                                                                                    I certify that I asked for credit                      I certify that I asked for credit
                                                                                                                    counseling services from an approved                   counseling services from an approved
                                                                                                                    agency, but was unable to obtain those                 agency, but was unable to obtain those
                                                                                                                    services during the 7 days after I made my             services during the 7 days after I made my
                                                                                                                    request, and exigent circumstances merit               request, and exigent circumstances merit a
                                                                                                                    a 30-day temporary waiver of the                       30-day temporary waiver of the
                                                                                                                    requirement.                                           requirement.

                                                                                                                    To ask for a 30-day temporary waiver of the            To ask for a 30-day temporary waiver of the
                                                                                                                    requirement, attach a separate sheet                   requirement, attach a separate sheet
                                                                                                                    explaining what efforts you made to obtain the         explaining what efforts you made to obtain the
                                                                                                                    briefing, why you were unable to obtain it             briefing, why you were unable to obtain it
                                                                                                                    before you filed for bankruptcy, and what              before you filed for bankruptcy, and what
                                                                                                                    exigent circumstances required you to file this        exigent circumstances required you to file this
                                                                                                                    case.                                                  case.

                                                                                                                    Your case may be dismissed if the court is             Your case may be dismissed if the court is
                                                                                                                    dissatisfied with your reasons for not                 dissatisfied with your reasons for not receiving
                                                                                                                    receiving a briefing before you filed for              a briefing before you filed for bankruptcy. If
                                                                                                                    bankruptcy. If the court is satisfied with your        the court is satisfied with your reasons, you
                                                                                                                    reasons, you must still receive a briefing             must still receive a briefing within 30 days
                                                                                                                    within 30 days after you file. You must file a         after you file. You must file a certificate
                                                                                                                    certificate from the approved agency, along            from the approved agency, along with a copy
                                                                                                                    with a copy of the payment plan you                    of the payment plan you developed, if any. If
                                                                                                                    developed, if any. If you do not do so, your           you do not do so, your case may be dismissed.
                                                                                                                    case may be dismissed.
                                                                                                                                                                           Any extension of the 30-day deadline is
                                                                                                                    Any extension of the 30-day deadline is                granted only for cause and is limited to a
                                                                                                                    granted only for cause and is limited to a             maximum of 15 days.
                                                                                                                    maximum of 15 days.

                                                                                                                    I am not required to receive a briefing                I am not required to receive a briefing
                                                                                                                    about credit counseling because of:                    about credit counseling because of:

                                                                                                                         Incapacity.     I have a mental illness                Incapacity.     I have a mental illness or
                                                                                                                                         or a mental deficiency                                 a mental deficiency that
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                                                                         that makes me incapable                                makes me incapable of
                                                                                                                                         of realizing or making                                 realizing or making
                                                                                                                                         rational decisions about                               rational decisions about
                                                                                                                                         finances.                                              finances.

                                                                                                                         Disability.     My physical disability                 Disability.     My physical disability
                                                                                                                                         causes me to be unable to                              causes me to be unable to
                                                                                                                                         participate in a briefing                              participate in a briefing
                                                                                                                                         in person, by phone, or                                in person, by phone, or
                                                                                                                                         through the internet, even                             through the internet, even
                                                                                                                                         after I reasonably tried to                            after I reasonably tried to
                                                                                                                                         do so.                                                 do so.

                                                                                                                         Active duty.    I am currently on active               Active duty.    I am currently on active
                                                                                                                                         military duty in a                                     military duty in a military
                                                                                                                                         military combat zone.                                  combat zone.

                                                                                                                    If you believe you are not required to receive a       If you believe you are not required to receive a
                                                                                                                    briefing about credit counseling, you must file        briefing about credit counseling, you must file
                                                                                                                    a motion for waiver of credit counseling with          a motion for waiver of credit counseling with
                                                                                                                    the court.                                             the court.




                                                                                             Case
                                                                               Official Form 101    20-10255      Doc 1Voluntary
                                                                                                                           FiledPetition
                                                                                                                                 01/25/20            Entered
                                                                                                                                         for Individuals Filing for 01/25/20
                                                                                                                                                                    Bankruptcy 12:11:10        Desc Main                 Page 5
                                                                                                                              Document              Page 5 of 53
                                                                               Debtor 1   Cathy Camille Jones                                                                                                          Case number:




                                                                                Part 6:        Answer These Questions for Reporting Purposes

                                                                               16. What kind of debts do        16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as
                                                                                   you have?                            "incurred by an individual primarily for a personal, family, or household purpose."

                                                                                                                              No. Go to line 16b.
                                                                                                                              Yes. Go to line 17.

                                                                                                                16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                                                                                        money for a business or investment or through the operation of the business or investment.

                                                                                                                              No. Go to line 16c.
                                                                                                                              Yes. Go to line 17.

                                                                                                                16c.    State the type of debts you owe that are not consumer debts or business debts: N/A



                                                                               17. Are you filing under                No. I am not filing under Chapter 7. Go to line 18.
                                                                                   Chapter 7?
                                                                                                                       Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
                                                                                                                            administrative expenses are paid that funds will be available to distribute to unsecured creditors?
                                                                                   Do you estimate that
                                                                                   after any exempt                              No.
                                                                                   property is excluded and
                                                                                   administrative expenses                       Yes.
                                                                                   are paid that funds will
                                                                                   be available for
                                                                                   distribution to
                                                                                   unsecured creditors?



                                                                               18. How many creditors do               1-49                                   1,000 - 5,000                         25,001 - 50,000
                                                                                   you estimate that you               50-99                                  5,001 - 10,000                        50,001 - 100,000
                                                                                                                       100-199                                10,001 - 25,000                       More than 100,000
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                   owe?
                                                                                                                       200-999



                                                                               19. How much do you                     $0 to $50,000                          $1,000,001 to $10 million             $500,000,001 to $1 billion
                                                                                   estimate your assets to             $50,001 to $100,000                    $10,000,001 to $50 million            $1,000,000,001 to $10 billion
                                                                                   be worth?                           $100,001 to $500,000                   $50,000,001, to $100 million          $10,000,000,001 to $50 billion
                                                                                                                       $500,001 to $1 million                 $100,000,001 to $500 million          More than $50 billion



                                                                               20. How much do you                     $0 to $50,000                          $1,000,001 to $10 million             $500,000,001 to $1 billion
                                                                                   estimate your liabilities           $50,001 to $100,000                    $10,000,001 to $50 million            $1,000,000,001 to $10 billion
                                                                                   to be?                              $100,001 to $500,000                   $50,000,001, to $100 million          $10,000,000,001 to $50 billion
                                                                                                                       $500,001 to $1 million                 $100,000,001 to $500 million          More than $50 billion




                                                                                             Case
                                                                               Official Form 101    20-10255      Doc 1Voluntary
                                                                                                                           FiledPetition
                                                                                                                                 01/25/20            Entered
                                                                                                                                         for Individuals Filing for 01/25/20
                                                                                                                                                                    Bankruptcy 12:11:10                 Desc Main                 Page 6
                                                                                                                              Document              Page 6 of 53
                                                                               Debtor 1   Cathy Camille Jones                                                                                                                 Case number:




                                                                                Part 7:        Sign Below

                                                                               For you                               I have examined this petition, and I declare under penalty of perjury that the information provided is true and
                                                                                                                     correct.

                                                                                                                     If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12, or
                                                                                                                     13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                                                                                                     under Chapter 7.

                                                                                                                     If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                                                                                                     this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                                                                                                     I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                                                                                                     I understand making a false statement, concealing property, or obtaining money or property by fraud in
                                                                                                                     connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or
                                                                                                                     both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                                                     /s/ Cathy Camille Jones                                                                   01/25/2020
                                                                                                                     Debtor 1                                                                                  MM/DD/YYYY



                                                                               For your attorney, if you             I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
                                                                               are represented by one                eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
                                                                                                                     available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                                                               Note that BkAssist is licensed for    the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
                                                                               use only by attorneys. If you are     knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
                                                                               not represented by an attorney, you
                                                                               may not file this petition.

                                                                                                                     /s/ Herman D. Padgett                                                                     01/25/2020
                                                                                                                     Attorney for Debtor(s)                                                                    MM/DD/YYYY
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                                                     Herman D. Padgett
                                                                                                                     Printed name
                                                                                                                     Padgett & Robertson
                                                                                                                     Firm name
                                                                                                                     4317 Downtowner Loop N.
                                                                                                                     Number Street



                                                                                                                     Mobile AL 36609
                                                                                                                     City, State, ZIP Code

                                                                                                                     2513420264                                                  hdpadgett@hermandpadgett.com
                                                                                                                     Contact phone                                               Email address
                                                                                                                     5655T60H
                                                                                                                     Bar number




                                                                                             Case
                                                                               Official Form 101     20-10255           Doc 1Voluntary
                                                                                                                                 FiledPetition
                                                                                                                                       01/25/20            Entered
                                                                                                                                               for Individuals Filing for 01/25/20
                                                                                                                                                                          Bankruptcy 12:11:10                 Desc Main             Page 7
                                                                                                                                    Document              Page 7 of 53
                                                                                 Fill in this information to identify your case:                                                 Check as directed in lines 17 and 21:

                                                                                                                                                                                 According to the calculations required by this
                                                                                 Debtor 1      Cathy Camille Jones                                                               Statement:

                                                                                 Debtor 2                                                                                           1. Disposable income is not determined under 11
                                                                                 (Spouse, if filing)                                                                                   U.S.C. § 1325(b)(3).

                                                                                 United States Bankruptcy Court for the Southern District of Alabama                                2. Disposable income is determined under 11
                                                                                                                                                                                       U.S.C. § 1325(b)(3).
                                                                                 Case number
                                                                                 (If known)                                                                                         3. The commitment period is 3 years.

                                                                                                                                                                                    4. The commitment period is 5 years.

                                                                                                                                                                                  Check if this is an amended filing


                                                                               Official Form 122C-1
                                                                               Chapter 13 Statement of Your Current Monthly Income and
                                                                               Calculation of Commitment Period                       10/19


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
                                                                               space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
                                                                               additional pages, write your name and case number (if known).


                                                                                Part 1:          Calculate Your Average Monthly Income

                                                                                1.   What is your marital and filing status? Check one only.

                                                                                     Not married. Fill out Column A, lines 2-11.

                                                                                     Married. Fill out both Columns A and B, lines 2-11.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                     Fill in the average monthly income that you from all sources, derived during the 6 full months before you file this bankruptcy case. 11
                                                                                     U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your
                                                                                     monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income
                                                                                     amount more than once. For example, if both spouses own the same rental property, put the income from that property in one column only. If you
                                                                                     have nothing to report for any line, write $0 in the space.

                                                                                                                                                                                                                        Column B
                                                                                                                                                                                                   Column A
                                                                                                                                                                                                                       Debtor 2 or
                                                                                                                                                                                                    Debtor 1
                                                                                                                                                                                                                     non-filing spouse

                                                                                2.   Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
                                                                                     payroll deductions).                                                                                    2.      $4,850.00                    $0.00
                                                                                3.   Alimony and maintenance payments. Do not include payments from a spouse if
                                                                                     Column B is filled in.                                                                                  3.           $0.00                   $0.00
                                                                                4.   All amounts from any source which are regularly paid for household expenses of
                                                                                     you or your dependents, including child support. Include regular contributions from
                                                                                     an unmarried partner, members of your household, your dependents, parents, and
                                                                                     roommates. Include regular contributions from a spouse only if Column B is not filled in.
                                                                                     Do not include payments you listed on line 3.                                                           4.           $0.00                   $0.00
                                                                                5.   Net income from operating a business, profession, or farm

                                                                                     Gross receipts (before all deductions)                                       $0.00

                                                                                     Ordinary and necessary operating expenses                                    $0.00


                                                                                     Net monthly income from a business, profession, or farm                                                 5.           $0.00                   $0.00
                                                                                6.   Net income from rental and other real property

                                                                                     Gross receipts (before all deductions)                                       $0.00

                                                                                     Ordinary and necessary operating expenses                                  $109.00


                                                                                     Net monthly income from rental or other real property                                                   6.           $0.00                   $0.00

                                                                                             Case 20-10255              Doc 1        Filed 01/25/20 Entered 01/25/20 12:11:10                             Desc Main
                                                                               Official Form 122C-1         Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                               Page 1
                                                                                                                                       Document     Page 8 of 53
                                                                               Debtor 1   Cathy Camille Jones                                                                                                  Case number:

                                                                                7.   Interest, dividends, and royalties                                                                        7.   $0.00          $0.00
                                                                                8.   Unemployment compensation

                                                                                     Do not enter the amount if you contend that the amount received was a benefit under the
                                                                                     Social Security Act. Instead, list it here:

                                                                                      For you                                                      $0.00

                                                                                      For your spouse                                              $0.00



                                                                                                                                                                                               8.   $0.00          $0.00
                                                                                9.   Pension or retirement income. Do not include any amount received that was a benefit
                                                                                     under the Social Security Act. Also, except as stated in the next sentence, do not include
                                                                                     any compensation, pension, pay, annuity, or allowance paid by the United States
                                                                                     Government in connection with a disability, combat-related injury or disability, or death of
                                                                                     a member of the uniformed services. If you received any retired pay paid under chapter 61
                                                                                     of title 10, then include that pay only to the extent that it does not exceed the amount of
                                                                                     retired pay to which you would otherwise be entitled if retired under any provision of title 10
                                                                                     other than chapter 61 of that title.                                                                      9.   $0.00          $0.00
                                                                                10. Income from all other sources not listed above. Specify the source and amount. Do
                                                                                    not include any benefits received under the Social Security Act; payments received as a
                                                                                    victim of a war crime, a crime against humanity, or international or domestic terrorism; or
                                                                                    compensation, pension, pay, annuity, or allowance paid by the United States Government
                                                                                    in connection with a disability, combat-related injury or disability, or death of a member
                                                                                    of the uniformed services. If necessary, list other sources on a separate page and put the
                                                                                    total below.                                                                                            10.     $0.00          $0.00
                                                                                11. Calculate your total current monthly income. Add lines 2 through 10 for each column: $4,850.00 + $0.00.
                                                                                    Then add the total for Column A to the total for Column B.                                                          11.    $4,850.00
                                                                                Part 2:          Determine How to Measure Your Deductions from Income

                                                                                12. Copy your total average monthly income from line 11.                                                                12.    $4,850.00
                                                                                13. Calculate the marital adjustment. Check one:
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                          You are not married. Fill in 0 in line 13
                                                                                          You are married and your spouse is filing with you. Fill in 0 in line 13.
                                                                                          You are married and your spouse is not filing with you.

                                                                                          Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the
                                                                                          household expenses of you or your dependents, such as payment of the spouse's tax liability or the
                                                                                          spouse's support of someone other than you or your dependents.

                                                                                          In the following lines, specify the basis for excluding this income and the amount of income devoted to
                                                                                          each purpose. If necessary, list additional adjustments on a separate page.

                                                                                          If this adjustment does not apply, enter 0 on line 13.

                                                                                           a.

                                                                                                                                                   Total:                              $0.00


                                                                                     Total. Add the previous lines and insert the total here.                                                           13.        $0.00
                                                                                14. Your current monthly income. Subtract line 13 from line 12.                                                         14.    $4,850.00
                                                                                15. Calculate your current monthly income for the year. Follow these steps:

                                                                                     Copy your total current monthly income from line 14.                             $4,850.00

                                                                                     Multiply by 12 (the number of months in a year).                             $58,200.00


                                                                                     The result is your annual income for this part of the form.                                                        15.   $58,200.00
                                                                                16. Calculate the median family income that applies to you. Follow these steps:




                                                                                                Case 20-10255            Doc 1        Filed 01/25/20 Entered 01/25/20 12:11:10                      Desc Main
                                                                               Official Form 122C-1          Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period               Page 2
                                                                                                                                        Document     Page 9 of 53
                                                                               Debtor 1     Cathy Camille Jones                                                                                                               Case number:

                                                                                    16a. Fill in the state in which you live.                                 Alabama

                                                                                    16b. Fill in the number of people in your household.                          3

                                                                                    16c. Fill in the median family income for your state and size of         $67,334.00
                                                                                         household


                                                                                     To find a list of applicable median income amounts, go online using the link specified in the separate
                                                                                     instructions for this form. This list may also be available at the bankruptcy clerk's office.                                 16.    $67,334.00
                                                                                17. How do the lines compare?

                                                                                     17a.        Line 15 is less than or equal to line 16. On the top of page 1 of this form, check box 1, Disposable income is not determined under 11
                                                                                                 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Disposable Income (Official Form122C-2).

                                                                                     17b.        Line 15 is more than line 16. On the top of page 1 of this form, check box 2, Disposable income is determined under 11 U.S.C. §
                                                                                                 1325(b)(3). Go to Part 3 and fill out Calculation of Disposable Income (Official Form 122C-2). On line 35 of that form, copy your
                                                                                                 current monthly income from line 14 above.

                                                                                Part 3:          Calculate Your Commitment Period Under 11 U.S.C. §1325(b)(4)

                                                                                18. Copy your total average monthly income from line 11.                                                                           18.        $4,850.00
                                                                                19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you
                                                                                    contend that calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your
                                                                                    spouse's income, copy the amount from line 13. If the marital adjustment does not apply, fill in 0: $0.00

                                                                                     Subtract this amount from line 18.                                                                                            19.        $4,850.00
                                                                                20. Calculate your current monthly income for the year. Follow these steps:

                                                                                     20a. Copy your total current monthly income from line 19.                                                                   20a.         $4,850.00
                                                                                            Multiply by 12 (the number of months in a year).
                                                                                                                                                                                                                                  x 12
                                                                                     20b. The result is your annual income for this part of the form.                                                            20b.     $58,200.00
                                                                                     20c. Copy the median income for your state and size of household from line 16.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                                                                                                                                                 20c.     $67,334.00
                                                                                21. How do the lines compare?

                                                                                            Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3, The commitment period
                                                                                            is 3 years. Go to Part 4.
                                                                                            Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 4, The
                                                                                            commitment period is 5 years. Go to Part 4.

                                                                                Part 4:          Sign Below



                                                                                     By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.

                                                                                    /s/ Cathy Camille Jones                                                                                     01/25/2020
                                                                                    Signature of Debtor 1                                                                                       Date MM/DD/YYYY

                                                                                     If you checked 17a, do NOT fill out or file Form 122C-2.

                                                                                     If you checked 17b, fill out Form 122C-2 and file it with this form. On line 35 of that form, copy your current monthly income from line 14 above.




                                                                                              Case 20-10255               Doc 1       Filed 01/25/20 Entered 01/25/20 12:11:10                              Desc Main
                                                                               Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                             Page 3
                                                                                                                                       Document     Page 10 of 53
                                                                               Notice Required by 11 U.S.C. § 342(b) for
                                                                               Individuals Filing for Bankruptcy (Form 2010)


                                                                                                                                               Chapter 7:        Liquidation
                                                                                This notice is for you if:

                                                                                    You are an individual filing for bankruptcy,
                                                                                                                                                         $245     filing fee
                                                                                      and                                                                 $75     administrative fee
                                                                                                                                               +          $15     trustee surcharge
                                                                                    Your debts are primarily consumer debts.
                                                                                                                                                         $335     total fee
                                                                                      Consumer debts are defined in 11 U.S.C.
                                                                                      § 101(8) as “incurred by an individual                   Chapter 7 is for individuals who have financial
                                                                                      primarily for a personal, family, or                     difficulty preventing them from paying their
                                                                                      household purpose.”                                      debts and who are willing to allow their non-
                                                                                                                                               exempt property to be used to pay their
                                                                                                                                               creditors. The primary purpose of filing under
                                                                                                                                               chapter 7 is to have your debts discharged. The
                                                                               The types of bankruptcy that are                                bankruptcy discharge relieves you after
                                                                               available to individuals
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                                                                               bankruptcy from having to pay many of your
                                                                                                                                               pre-bankruptcy debts. Exceptions exist for
                                                                               Individuals who meet the qualifications may file                particular debts, and liens on property may still
                                                                               under one of four different chapters of the                     be enforced after discharge. For example, a
                                                                               Bankruptcy Code:                                                creditor may have the right to foreclose a home
                                                                                                                                               mortgage or repossess an automobile.
                                                                                    Chapter 7 — Liquidation
                                                                                                                                               However, if the court finds that you have
                                                                                    Chapter 11 — Reorganization
                                                                                                                                               committed certain kinds of improper conduct
                                                                                                                                               described in the Bankruptcy Code, the court
                                                                                    Chapter 12 — Voluntary repayment plan
                                                                                                  for family farmers or                        may deny your discharge.
                                                                                                  fishermen
                                                                                                                                               You should know that even if you file
                                                                                                                                               chapter 7 and you receive a discharge, some
                                                                                    Chapter 13 — Voluntary repayment plan
                                                                                                  for individuals with regular                 debts are not discharged under the law.
                                                                                                  income                                       Therefore, you may still be responsible to pay:
                                                                                                                                                   most taxes;
                                                                               You should have an attorney review your                             most student loans;
                                                                               decision to file for bankruptcy and the choice of
                                                                                                                                                   domestic support and property settlement
                                                                               chapter.
                                                                                                                                                    obligations;




                                                                               Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)          page 1


                                                                                Case 20-10255            Doc 1       Filed 01/25/20 Entered 01/25/20 12:11:10                          Desc Main
                                                                                                                      Document     Page 11 of 53
                                                                                  most fines, penalties, forfeitures, and                     your income is more than the median income
                                                                                   criminal restitution obligations; and                       for your state of residence and family size,
                                                                                  certain debts that are not listed in your                   depending on the results of the Means Test, the
                                                                                   bankruptcy papers.                                          U.S. trustee, bankruptcy administrator, or
                                                                                                                                               creditors can file a motion to dismiss your case
                                                                               You may also be required to pay debts arising                   under § 707(b) of the Bankruptcy Code. If a
                                                                               from:                                                           motion is filed, the court will decide if your
                                                                                                                                               case should be dismissed. To avoid dismissal,
                                                                                  fraud or theft;
                                                                                                                                               you may choose to proceed under another
                                                                                  fraud or defalcation while acting in breach                 chapter of the Bankruptcy Code.
                                                                                   of fiduciary capacity;
                                                                                                                                               If you are an individual filing for chapter 7
                                                                                  intentional injuries that you inflicted; and
                                                                                                                                               bankruptcy, the trustee may sell your property
                                                                                  death or personal injury caused by                          to pay your debts, subject to your right to
                                                                                   operating a motor vehicle, vessel, or                       exempt the property or a portion of the
                                                                                   aircraft while intoxicated from alcohol or                  proceeds from the sale of the property. The
                                                                                   drugs.                                                      property, and the proceeds from property that
                                                                                                                                               your bankruptcy trustee sells or liquidates that
                                                                               If your debts are primarily consumer debts, the                 you are entitled to, is called exempt property.
                                                                               court can dismiss your chapter 7 case if it finds               Exemptions may enable you to keep your
                                                                               that you have enough income to repay                            home, a car, clothing, and household items or
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               creditors a certain amount. You must file                       to receive some of the proceeds if the property
                                                                               Chapter 7 Statement of Your Current Monthly                     is sold.
                                                                               Income (Official Form 122A–1) if you are an
                                                                               individual filing for bankruptcy under                          Exemptions are not automatic. To exempt
                                                                               chapter 7. This form will determine your                        property, you must list it on Schedule C: The
                                                                               current monthly income and compare whether                      Property You Claim as Exempt (Official Form
                                                                               your income is more than the median income                      106C). If you do not list the property, the
                                                                               that applies in your state.                                     trustee may sell it and pay all of the proceeds
                                                                                                                                               to your creditors.
                                                                               If your income is not above the median for
                                                                               your state, you will not have to complete the
                                                                               other chapter 7 form, the Chapter 7 Means                       Chapter 11: Reorganization
                                                                               Test Calculation (Official Form 122A–2).
                                                                                                                                                        $1,167 filing fee
                                                                               If your income is above the median for your                     +          $550 administrative fee
                                                                               state, you must file a second form —the                                  $1,717 total fee
                                                                               Chapter 7 Means Test Calculation (Official
                                                                               Form 122A–2). The calculations on the form—                     Chapter 11 is often used for reorganizing a
                                                                               sometimes called the Means Test—deduct                          business, but is also available to individuals.
                                                                               from your income living expenses and                            The provisions of chapter 11 are too
                                                                               payments on certain debts to determine any                      complicated to summarize briefly.
                                                                               amount available to pay unsecured creditors. If


                                                                               Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)       page 2

                                                                                Case 20-10255            Doc 1       Filed 01/25/20 Entered 01/25/20 12:11:10                       Desc Main
                                                                                                                      Document     Page 12 of 53
                                                                               Read These Important Warnings


                                                                               Because bankruptcy can have serious long-term financial and legal consequences, including loss of
                                                                               your property, you should hire an attorney and carefully consider all of your options before you file.
                                                                               Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
                                                                               and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
                                                                               properly and protect you, your family, your home, and your possessions.
                                                                               Although the law allows you to represent yourself in bankruptcy court, you should understand that
                                                                               many people find it difficult to represent themselves successfully. The rules are technical, and a
                                                                               mistake or inaction may harm you. If you file without an attorney, you are still responsible for knowing
                                                                               and following all of the legal requirements.
                                                                               You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
                                                                               necessary documents.
                                                                               Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
                                                                               bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
                                                                               fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
                                                                               20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                                                                               Chapter 12: Repayment plan for family                           Under chapter 13, you must file with the court
                                                                                           farmers or fishermen                                a plan to repay your creditors all or part of the
                                                                                                                                               money that you owe them, usually using your
                                                                                          $200 filing fee
                                                                                                                                               future earnings. If the court approves your
                                                                               +           $75 administrative fee
                                                                                          $275 total fee
                                                                                                                                               plan, the court will allow you to repay your
                                                                                                                                               debts, as adjusted by the plan, within 3 years or
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Similar to chapter 13, chapter 12 permits                       5 years, depending on your income and other
                                                                               family farmers and fishermen to repay their                     factors.
                                                                               debts over a period of time using future
                                                                               earnings and to discharge some debts that are                   After you make all the payments under your
                                                                               not paid.                                                       plan, many of your debts are discharged. The
                                                                                                                                               debts that are not discharged and that you may
                                                                                                                                               still be responsible to pay include:
                                                                                                                                                   domestic support obligations,
                                                                               Chapter 13: Repayment plan for
                                                                                           individuals with regular                                most student loans,
                                                                                           income                                                  certain taxes,
                                                                                                                                                   debts for fraud or theft,
                                                                                         $235    filing fee
                                                                                                                                                   debts for fraud or defalcation while acting
                                                                               +          $75    administrative fee
                                                                                                                                                    in a fiduciary capacity,
                                                                                         $310    total fee
                                                                                                                                                   most criminal fines and restitution
                                                                               Chapter 13 is for individuals who have regular                       obligations,
                                                                               income and would like to pay all or part of                         certain debts that are not listed in your
                                                                               their debts in installments over a period of time                    bankruptcy papers,
                                                                               and to discharge some debts that are not paid.
                                                                                                                                                   certain debts for acts that caused death or
                                                                               You are eligible for chapter 13 only if your
                                                                                                                                                    personal injury, and
                                                                               debts are not more than certain dollar amounts
                                                                                                                                                   certain long-term secured debts.
                                                                               set forth in 11 U.S.C. § 109.


                                                                               Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)       page 3

                                                                                   Case 20-10255         Doc 1        Filed 01/25/20 Entered 01/25/20 12:11:10                     Desc Main
                                                                                                                       Document     Page 13 of 53
                                                                                                                                               A married couple may file a bankruptcy case
                                                                                   Warning: File Your Forms on Time                            together—called a joint case. If you file a joint
                                                                                                                                               case and each spouse lists the same mailing
                                                                                   Section 521(a)(1) of the Bankruptcy Code                    address on the bankruptcy petition, the
                                                                                   requires that you promptly file detailed information
                                                                                                                                               bankruptcy court generally will mail you and
                                                                                   about your creditors, assets, liabilities, income,
                                                                                   expenses and general financial condition. The               your spouse one copy of each notice, unless
                                                                                   court may dismiss your bankruptcy case if you do            you file a statement with the court asking that
                                                                                   not file this information within the deadlines set by       each spouse receive separate copies.
                                                                                   the Bankruptcy Code, the Bankruptcy Rules, and
                                                                                   the local rules of the court.

                                                                                   For more information about the documents and                Understand which services you
                                                                                   their deadlines, go to:                                     could receive from credit
                                                                                   http://www.uscourts.gov/bkforms/bankruptcy_form             counseling agencies
                                                                                   s.html#procedure.
                                                                                                                                               The law generally requires that you receive a
                                                                                                                                               credit counseling briefing from an approved
                                                                                                                                               credit counseling agency. 11 U.S.C. § 109(h).
                                                                               Bankruptcy crimes have serious
                                                                                                                                               If you are filing a joint case, both spouses must
                                                                               consequences
                                                                                                                                               receive the briefing. With limited exceptions,
                                                                                    If you knowingly and fraudulently conceal                 you must receive it within the 180 days before
                                                                                     assets or make a false oath or statement                  you file your bankruptcy petition. This briefing
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                     under penalty of perjury—either orally or                 is usually conducted by telephone or on the
                                                                                     in writing—in connection with a                           Internet.
                                                                                     bankruptcy case, you may be fined,
                                                                                     imprisoned, or both.                                      In addition, after filing a bankruptcy case, you
                                                                                                                                               generally must complete a financial
                                                                                     All information you supply in connection                 management instructional course before you
                                                                                     with a bankruptcy case is subject to                      can receive a discharge. If you are filing a joint
                                                                                     examination by the Attorney General acting                case, both spouses must complete the course.
                                                                                     through the Office of the U.S. Trustee, the
                                                                                     Office of the U.S. Attorney, and other                    You can obtain the list of agencies approved to
                                                                                     offices and employees of the U.S.                         provide both the briefing and the instructional
                                                                                     Department of Justice.                                    course from:
                                                                                                                                               http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html.
                                                                               Make sure the court has your                                    In Alabama and North Carolina, go to:
                                                                               mailing address                                                 http://www.uscourts.gov/FederalCourts/Bankruptcy/

                                                                               The bankruptcy court sends notices to the                       BankruptcyResources/ApprovedCredit

                                                                               mailing address you list on Voluntary Petition                  AndDebtCounselors.aspx.

                                                                               for Individuals Filing for Bankruptcy (Official
                                                                                                                                               If you do not have access to a computer, the
                                                                               Form 101). To ensure that you receive
                                                                                                                                               clerk of the bankruptcy court may be able to
                                                                               information about your case, Bankruptcy
                                                                                                                                               help you obtain the list.
                                                                               Rule 4002 requires that you notify the court of
                                                                               any changes in your address.


                                                                               Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)       page 4

                                                                                Case 20-10255               Doc 1        Filed 01/25/20 Entered 01/25/20 12:11:10                  Desc Main
                                                                                                                          Document     Page 14 of 53
                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        Cathy Camille Jones

                                                                                    Debtor 2
                                                                                    (Spouse, if filing)                                                                                                                                           Check if this is an amended
                                                                                                                                                                                                                                                  filing
                                                                                    United States Bankruptcy Court for the Southern District of Alabama

                                                                                    Case number
                                                                                    (If known)



                                                                               Official Form 106Sum
                                                                               Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                              12/15


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
                                                                               information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
                                                                               your original forms, you must fill out a new Summary and check the box at the top of this page.


                                                                                Part 1:              Summarize Your Assets

                                                                                                                                                                                                                                                               Your assets
                                                                                                                                                                                                                                                               Value of what
                                                                                                                                                                                                                                                               you own

                                                                               1.    Schedule A/B: Property (Official Form 106A/B)
                                                                                     1a. Copy line 55, Total real estate, from Schedule A/B .........................................................................................                                $70,250.00

                                                                                     1b. Copy line 62, Total personal property, from Schedule A/B ..............................................................................                                     $17,513.00

                                                                                     1c. Copy line 63, Total of all property on Schedule A/B.........................................................................................                                $87,763.00
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                Part 2:              Summarize Your Liabilities

                                                                                                                                                                                                                                                               Your liabilities
                                                                                                                                                                                                                                                               Amount you owe

                                                                               2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of
                                                                                     Schedule D.............................................................................................................................................................         $81,868.00

                                                                               3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ...........................                                                           $0.00

                                                                                     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.......................                                                       $213,738.00

                                                                                                                                                                                                                            Your total liabilities                  $295,606.00


                                                                                Part 3:              Summarize Your Income and Expenses

                                                                               4.    Schedule I: Your Income (Official Form 106I)
                                                                                     Copy your combined monthly income from line 12 of Schedule I ..........................................................................                                          $3,312.00

                                                                               5.    Schedule J: Your Expenses (Official Form 106J)
                                                                                     Copy your monthly expenses from line 22, Column A, of Schedule J. ..................................................................                                             $2,376.00




                                                                                             Case
                                                                               Official Form 106Sum         20-10255                Doc 1of Your
                                                                                                                                   Summary   Filed  01/25/20
                                                                                                                                                 Assets and LiabilitiesEntered
                                                                                                                                                                       and Certain 01/25/20        12:11:10
                                                                                                                                                                                   Statistical Information                                         Desc Main              Page 1
                                                                                                                                                         Document                    Page 15 of 53
                                                                               Debtor 1     Cathy Camille Jones                                                                                                                                                 Case number:




                                                                                Part 4:            Answer These Questions for Administrative and Statistical Records

                                                                               6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?
                                                                                        No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other
                                                                                        schedules.
                                                                                        Yes

                                                                               7.   What kind of debt do you have?
                                                                                       Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
                                                                                       family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9 for statistical purposes. 28 U.S.C. § 159.
                                                                                       Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and
                                                                                       submit this form to the court with your other schedules.

                                                                               8.   From the Statement of Your Current Monthly Income (Official Form 122A-1, 122B, or 122C-1):
                                                                                    Copy your total current monthly income from line 11.............................................................................................                              $4,850.00

                                                                               9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:..................................

                                                                               From Part 4 on Schedule E/F, copy the following:                                                                                                                            Total claim

                                                                                    9a. Domestic support obligations (Copy line 6a.)...................................................................................................                                  $0.00

                                                                                    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)........................................................                                                    $0.00

                                                                                    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) ..............................................                                                   $0.00

                                                                                    9d. Student loans. (Copy line 6f.)...........................................................................................................................               $197,196.00

                                                                                    9e. Obligations arising out of a separation agreement or divorce that you did not report as priority claims.
                                                                                        (Copy line 6g.).................................................................................................................................................                 $0.00

                                                                                    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)............................................                                                   $0.00

                                                                                    9g. Total. Add lines 9a through 9f..........................................................................................................................                $197,196.00
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                             Case
                                                                               Official Form 106Sum        20-10255               Doc 1of Your
                                                                                                                                 Summary   Filed  01/25/20
                                                                                                                                               Assets and LiabilitiesEntered
                                                                                                                                                                     and Certain 01/25/20        12:11:10
                                                                                                                                                                                 Statistical Information                                       Desc Main                 Page 2
                                                                                                                                                      Document                    Page 16 of 53
                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1         Cathy Camille Jones

                                                                                    Debtor 2
                                                                                    (Spouse, if filing)                                                                                                           Check if this is an amended
                                                                                                                                                                                                                  filing
                                                                                    United States Bankruptcy Court for the Southern District of Alabama

                                                                                    Case number
                                                                                    (If known)



                                                                               Official Form 106A/B
                                                                               Schedule A/B: Property                                                                                                                                 12/15


                                                                               In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in
                                                                               the category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are
                                                                               equally responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any
                                                                               additional pages, write your name and case number (if known). Answer every question.


                                                                                Part 1:              Describe Each Residence, Building, Land or Other Real Estate You Own or Have an Interest in

                                                                               1.    Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

                                                                                            No. Go to Part 2.
                                                                                            Yes. Where is the property?
                                                                                     1.1 8530 Erin Drive                                         What is the property? Check all that apply    Do not deduct secured claims or exemptions.
                                                                                            Street address, if available, or other description      Single-family home                         Put the amount of any secured claims on
                                                                                                                                                    Duplex or multi-unit building              Schedule D: Creditors Who Have Claims
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                                                                                    Condominium or cooperative                 Secured by Property.
                                                                                                                                                    Manufactured or mobile home
                                                                                            Grand Bay AL 36541                                      Land                                                                  Current value of
                                                                                                                                                                                                 Current value of
                                                                                            City, State, ZIP Code                                   Investment property                                                   the portion you
                                                                                                                                                                                               the entire property?
                                                                                                                                                    Timeshare                                                                  own?
                                                                                            Mobile                                                  Other
                                                                                            County                                                   N/A                                                $140,500.00               $70,250.00
                                                                                                                                                 Who has an interest in the property? Check
                                                                                                                                                     one
                                                                                                                                                     Debtor 1 only                             Describe the nature of your ownership interest
                                                                                                                                                     Debtor 2 only                             (such as fee simple, tenancy by the entireties, or
                                                                                                                                                     Debtor 1 and Debtor 2 only                a life estate), if known.
                                                                                                                                                     At least one of the debtors and another
                                                                                                                                                                                               Fee Simple
                                                                                                                                                 Other information you wish to add about
                                                                                                                                                 this item, such as local property                  Check if this is community property
                                                                                                                                                 identification number: Homeplace                   (see instructions)
                                                                                                                                                 mortgaged to Regions Mortgage

                                                                               2.    Add the dollar value of the portion you own for all of your entries from Part 1, including any
                                                                                                                                                                                                                                 $70,250.00
                                                                                     entries for pages you have attached for Part 1. Write that number here. ...........................................


                                                                                Part 2:              Describe Your Vehicles
                                                                               Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any
                                                                               vehicles you own that someone else drives. If you lease a vehicle, also report it onSchedule G: Executory Contracts and Unexpired
                                                                               Leases.


                                                                               3.    Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

                                                                                            No.
                                                                                            Yes.




                                                                                             Case
                                                                               Official Form 106A/B          20-10255                  Doc 1     Filed 01/25/20
                                                                                                                                                        Schedule A/B:Entered
                                                                                                                                                                     Property 01/25/20 12:11:10                    Desc Main              Page 1
                                                                                                                                                  Document         Page 17 of 53
                                                                               Debtor 1    Cathy Camille Jones                                                                                                                                                   Case number:



                                                                                    3.1 Make:           Toyota                                        Who has an interest in the property? Check                          Do not deduct secured claims or exemptions.
                                                                                                                                                      one                                                                 Put the amount of any secured claims on
                                                                                          Model:        Tacoma                                               Debtor 1 only                                                Schedule D: Creditors Who Have Claims
                                                                                                                                                             Debtor 2 only                                                Secured by Property.
                                                                                          Year:         2012                                                 Debtor 1 and Debtor 2 only
                                                                                                                                                             At least one of the debtors and another                                                      Current value of
                                                                                                                                                                                                                             Current value of
                                                                                          Approximate mileage: 98,000                                                                                                                                     the portion you
                                                                                                                                                                                                                           the entire property?
                                                                                                                                                             Check if this is community property                                                               own?
                                                                                          Other information: financed with One                               (see instructions)
                                                                                          Main Financial                                                                                                                                $14,475.00               $14,475.00


                                                                               4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
                                                                                    Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

                                                                                          No.
                                                                                          Yes.

                                                                               5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
                                                                                                                                                                                                                                                                $14,475.00
                                                                                    entries for pages you have attached for Part 2. Write that number here ............................................


                                                                                Part 3:            Describe Your Personal and Household Items
                                                                               Do you own or have any legal or equitable interest in any of the following items? (List the current value of the portion you own. Do not
                                                                               deduct secured claims or exemptions)



                                                                               6.   Household goods and furnishings
                                                                                    Examples: Major appliances, furniture, linens, china, kitchenware

                                                                                          No
                                                                                          Yes (Ordinary Househhold Goods; 1/2 interest with spouse $500.00, ) ......................................                                                                 $500.00

                                                                               7.   Electronics
                                                                                    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                    collections; electronic devices including cell phones, cameras, media players, games

                                                                                          No
                                                                                          Yes (Troy Built Push Mower, Troy Built Weedeater, Troy Built Leaf Blower, Mitern Saw,
                                                                                             Black & Decker Power Drill, Craftsman Pressure Washer, Socket Set, 50in Sony
                                                                                             Flatscreen TV, 35in Sony Flatscreen TV, Playstation 4, Wii, Misc. Video Games, Dell
                                                                                             Desktop Computer, Acer Laptop, HP 8600 Printer, Android Windows Tablet, & HP
                                                                                             Laptop; Financed with Tower Loan $1,000.00, ); (2011 Husqavarna Riding Lawn Mower,
                                                                                             Black & Decker Blower, Black & Decker Saw, Black Tool Box, Warner Folding Step
                                                                                             Ladder, HP Desktop Computer, Acer Laptop, Charbroil Gas Grill, 55in TV, 45in Sony TV,
                                                                                             30in TV, Sony DVD Player, Playstation 4, HP Slate 7 Android Tablet, & HP Printer;
                                                                                             Financed with Republic Finance $1,000.00, )...........................................................................                                                $2,000.00

                                                                               8.   Collectibles of value
                                                                                    Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp,
                                                                                    coin, or baseball card collections; other collections, memorabilia, collectibles

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                    $0.00

                                                                               9.   Equipment for sports and hobbies
                                                                                    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                                                                                    and kayaks; carpentry tools; musical instruments

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                    $0.00

                                                                               10. Firearms
                                                                                    Examples: Pistols, rifles, shotguns, ammunition, and related equipment

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                    $0.00

                                                                               11. Clothes
                                                                                    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories




                                                                                             Case
                                                                               Official Form 106A/B        20-10255                 Doc 1             Filed 01/25/20
                                                                                                                                                             Schedule A/B:Entered
                                                                                                                                                                          Property 01/25/20 12:11:10                                                   Desc Main        Page 2
                                                                                                                                                       Document         Page 18 of 53
                                                                               Debtor 1    Cathy Camille Jones                                                                                                                                                 Case number:



                                                                                          No
                                                                                          Yes (Personal Clothing $50.00, D1).................................................................................................                                       $50.00

                                                                               12. Jewelry
                                                                                    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                                                                                    gold, silver

                                                                                          No
                                                                                          Yes (Wedding Ring $150.00, D1) .....................................................................................................                                     $150.00

                                                                               13. Non-farm animals
                                                                                    Examples: Dogs, cats, birds, horses

                                                                                          No
                                                                                          Yes (Rabbit, (3) Dogs & (2) Cats $300.00, D1) ................................................................................                                           $300.00

                                                                               14. Any other personal and household items you did not already list, including any health aids you
                                                                                   did not list

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                 $0.00

                                                                               15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
                                                                                                                                                                                                                                                               $3,000.00
                                                                                   attached for Part 3. Write that number here ...........................................................................................


                                                                                Part 4:            Describe Your Financial Assets
                                                                               Do you own or have any legal or equitable interest in any of the following? (List the current value of the portion you own. Do not deduct
                                                                               secured claims or exemptions)



                                                                               16. Cash
                                                                                    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
                                                                                    petition
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                          No
                                                                                          Yes ......................................................................................................................................................                 $0.00

                                                                               17. Deposits of money
                                                                                    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage
                                                                                    houses, and other similar institutions. If you have multiple accounts with the same institution, list each.

                                                                                          No
                                                                                          Yes Regions Bank; Checking Account; 1/2 interest with spouse $34.00 () .................................                                                                  $34.00

                                                                                                 Regions Bank; Savings Account; 1/2 interest with spouse $1.00 ()......................................                                                              $1.00

                                                                               18. Bonds, mutual funds, or publicly traded stocks
                                                                                    Examples: Bond funds, investment accounts with brokerage firms, money market accounts

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                 $0.00

                                                                               19. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
                                                                                   including an interest in an LLC, partnership, and joint venture

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                 $0.00

                                                                               20. Government and corporate bonds and other negotiable and non-negotiable instruments
                                                                                    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
                                                                                    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                 $0.00

                                                                               21. Retirement or pension accounts
                                                                                    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing
                                                                                    plans




                                                                                             Case
                                                                               Official Form 106A/B        20-10255                 Doc 1             Filed 01/25/20
                                                                                                                                                             Schedule A/B:Entered
                                                                                                                                                                          Property 01/25/20 12:11:10                                                   Desc Main     Page 3
                                                                                                                                                       Document         Page 19 of 53
                                                                               Debtor 1    Cathy Camille Jones                                                                                                                                                 Case number:



                                                                                          No
                                                                                          Yes Retirement with Employer $1.00 (D1) .......................................................................................                                            $1.00

                                                                               22. Security deposits and prepayments
                                                                                   Your share of all unused deposits you have made so that you may continue service or use from a company.
                                                                                   Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
                                                                                   companies, or others

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                 $0.00

                                                                               23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                 $0.00

                                                                               24. Interests in an education IRA as defined in 26 U.S.C. § 530(b)(1) or under a qualified state tuition
                                                                                   plan as defined in 26 U.S.C. § 529(b)(1).

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                 $0.00

                                                                               25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights
                                                                                   or powers exercisable for your benefit

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                 $0.00

                                                                               26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
                                                                                   Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

                                                                                          No
                                                                                          Yes Katiebug.com $1.00 (D1)............................................................................................................                                    $1.00

                                                                               27. Licenses, franchises, and other general intangibles
                                                                                   Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                          No
                                                                                          Yes ......................................................................................................................................................                 $0.00

                                                                               28. Tax refunds owed to you
                                                                                   Give specific information about them, including whether you already filed the returns and the tax years

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                 $0.00

                                                                               29. Family support
                                                                                   Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property
                                                                                   settlement

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                 $0.00

                                                                               30. Other amounts someone owes you
                                                                                   Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’
                                                                                   compensation, Social Security benefits; unpaid loans you made to someone else

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                 $0.00

                                                                               31. Interests in insurance policies
                                                                                   Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s
                                                                                   insurance. Name the insurance company of each policy and the beneficiary, and list its value

                                                                                          No
                                                                                          Yes 50K with Colonial; Beneficiary: Timothy Jones $1.00 (D1) ....................................................                                                          $1.00

                                                                               32. Any interest in property that is due you from someone who has died
                                                                                   If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to
                                                                                   receive property because someone has died.




                                                                                             Case
                                                                               Official Form 106A/B        20-10255                 Doc 1             Filed 01/25/20
                                                                                                                                                             Schedule A/B:Entered
                                                                                                                                                                          Property 01/25/20 12:11:10                                                   Desc Main     Page 4
                                                                                                                                                       Document         Page 20 of 53
                                                                               Debtor 1     Cathy Camille Jones                                                                                                                                                 Case number:



                                                                                           No
                                                                                           Yes ......................................................................................................................................................                    $0.00

                                                                               33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for
                                                                                   payment
                                                                                     Examples: Accidents, employment disputes, insurance claims, or rights to sue

                                                                                           No
                                                                                           Yes ......................................................................................................................................................                    $0.00

                                                                               34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor
                                                                                   and rights to set off claims

                                                                                           No
                                                                                           Yes ......................................................................................................................................................                    $0.00

                                                                               35. Any financial assets you did not already list

                                                                                           No
                                                                                           Yes ......................................................................................................................................................                    $0.00

                                                                               36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
                                                                                                                                                                                                                                                                      $38.00
                                                                                   attached for Part 4. Write that number here ...........................................................................................


                                                                                Part 5:             Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

                                                                               37. Do you own or have any legal or equitable interest in any business-related property?
                                                                                       No. Go to part 6.
                                                                                       Yes. Go to line 38.


                                                                                Part 6:             Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                                                                                                    If you own or have an interest in farmland, list it in Part 1.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related
                                                                                   property?
                                                                                       No. Go to part 7.
                                                                                       Yes. Go to line 47.


                                                                                Part 7:             Describe All Property You Own or Have an Interest in That You Did Not List Above

                                                                               53. Do you have other property of any kind you did not already list?
                                                                                     Examples: Season tickets, country club membership
                                                                                           No
                                                                                           Yes .....................................................................................................................................................                     $0.00

                                                                               54. Add the dollar value of all of your entries from Part 7, including any entries for pages you have
                                                                                   attached for Part 7. Write that number here ...........................................................................................                                               $0.00


                                                                                Part 8:             List the Totals of Each Part of this Form

                                                                               55. Part 1: Total real estate, line 2 .................................................................................................................                              $70,250.00

                                                                               56. Part 2: Total vehicles, line 5.............................................................................                                        $14,475.00

                                                                               57. Part 3: Total personal and household items, line 15 .....................................                                                            $3,000.00

                                                                               58. Part 4: Total financial assets, line 36 ..............................................................                                                    $38.00

                                                                               59. Part 5: Total business-related property, line 45.............................................                                                               $0.00

                                                                               60. Part 6: Total farm- and fishing-related property, line 52 ...............................                                                                   $0.00

                                                                               61. Part 7: Total other property not listed, line 54 ...............................................                                                            $0.00

                                                                               62. Total personal property. Add lines 56 through 61....................................................................................                                             $17,513.00



                                                                                             Case
                                                                               Official Form 106A/B         20-10255                 Doc 1             Filed 01/25/20
                                                                                                                                                              Schedule A/B:Entered
                                                                                                                                                                           Property 01/25/20 12:11:10                                                   Desc Main        Page 5
                                                                                                                                                        Document         Page 21 of 53
                                                                               Debtor 1    Cathy Camille Jones                                                                                                               Case number:



                                                                               63. Total of all property on Schedule A/B. Add line 55 + line 62 ..................................................................          $87,763.00
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                             Case
                                                                               Official Form 106A/B    20-10255            Doc 1        Filed 01/25/20
                                                                                                                                               Schedule A/B:Entered
                                                                                                                                                            Property 01/25/20 12:11:10                               Desc Main     Page 6
                                                                                                                                         Document         Page 22 of 53
                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        Cathy Camille Jones

                                                                                    Debtor 2
                                                                                    (Spouse, if filing)                                                                                                   Check if this is an amended
                                                                                                                                                                                                          filing
                                                                                    United States Bankruptcy Court for the Southern District of Alabama

                                                                                    Case number
                                                                                    (If known)



                                                                               Official Form 106C
                                                                               Schedule C: The Property You Claim as Exempt                                                                                                   04/19


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
                                                                               the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
                                                                               needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name
                                                                               and case number (if known).

                                                                               For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
                                                                               specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
                                                                               any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
                                                                               funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
                                                                               exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
                                                                               to the applicable statutory amount.


                                                                                Part 1:              Identify the Property You Claim as Exempt

                                                                               1.     Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                            You are claiming Alabama Exemptions and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
                                                                                            You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

                                                                               2.     For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
                                                                                                                           Current value of the
                                                                                                                                                     Amount of the exemption you claim
                                                                                     Brief description of the property      portion you own
                                                                                    and line on Schedule A/B that lists                                                                         Specific laws that allow exemption
                                                                                                                                                          Check only one box for each
                                                                                               this property                Copy the value from
                                                                                                                                                                  exemption
                                                                                                                              Schedule A/B

                                                                                 Homeplace (Line 1)                                   $70,250.00          $15,500.00                           Ala. Code. § 6-10-2
                                                                                                                                                          100% of fair market value, up to
                                                                                                                                                          any applicable statutory limit

                                                                                 2012 Toyota Tacoma (Line 3)                          $14,475.00          $1,417.00                            Ala. Code § 6-10-6
                                                                                                                                                          100% of fair market value, up to
                                                                                                                                                          any applicable statutory limit

                                                                                 Ordinary Househhold Goods (Line 6)                      $500.00          $500.00                              Ala. Code § 6-10-6
                                                                                                                                                          100% of fair market value, up to
                                                                                                                                                          any applicable statutory limit

                                                                                 2011 Husqavarna Riding Lawn Mower,                    $1,000.00          $1.00                                Ala. Code § 6-10-6
                                                                                 Black & Decker Blower, Black &                                           100% of fair market value, up to
                                                                                 Decker Saw, Black Tool Box, Warner                                       any applicable statutory limit
                                                                                 Folding Step Ladder, HP Desktop
                                                                                 Computer, Acer Laptop, Charbroil Gas
                                                                                 Grill, 55in TV, 45in Sony TV, 30in TV,
                                                                                 Sony DVD Player, Playstation 4, HP
                                                                                 Slate 7 Android Tablet, & HP Printer
                                                                                 (Line 7)




                                                                                             Case
                                                                               Official Form 106C         20-10255        Doc 1     Filed 01/25/20
                                                                                                                                   Schedule C: The Property Entered
                                                                                                                                                            You Claim as01/25/20
                                                                                                                                                                         Exempt           12:11:10         Desc Main              Page 1
                                                                                                                                       Document             Page 23 of 53
                                                                               Debtor 1     Cathy Camille Jones                                                                                                              Case number:



                                                                                                                             Current value of the
                                                                                                                                                       Amount of the exemption you claim
                                                                                     Brief description of the property        portion you own
                                                                                    and line on Schedule A/B that lists                                                                           Specific laws that allow exemption
                                                                                                                                                            Check only one box for each
                                                                                               this property                  Copy the value from
                                                                                                                                                                    exemption
                                                                                                                                Schedule A/B

                                                                                Troy Built Push Mower, Troy Built                        $1,000.00          $1.00                                 Ala. Code § 6-10-6
                                                                                Weedeater, Troy Built Leaf Blower,                                          100% of fair market value, up to
                                                                                Mitern Saw, Black & Decker Power                                            any applicable statutory limit
                                                                                Drill, Craftsman Pressure Washer,
                                                                                Socket Set, 50in Sony Flatscreen TV,
                                                                                35in Sony Flatscreen TV, Playstation
                                                                                4, Wii, Misc. Video Games, Dell
                                                                                Desktop Computer, Acer Laptop, HP
                                                                                8600 Printer, Android Windows
                                                                                Tablet, & HP Laptop (Line 7)

                                                                                Personal Clothing (Line 11)                                 $50.00          $50.00                                Ala. Code § 6-10-6, 6-10-126
                                                                                                                                                            100% of fair market value, up to
                                                                                                                                                            any applicable statutory limit

                                                                                Wedding Ring (Line 12)                                     $150.00          $150.00                               Ala. Code § 6-10-6
                                                                                                                                                            100% of fair market value, up to
                                                                                                                                                            any applicable statutory limit

                                                                                Rabbit, (3) Dogs & (2) Cats (Line 13)                      $300.00          $300.00                               Ala. Code § 6-10-6
                                                                                                                                                            100% of fair market value, up to
                                                                                                                                                            any applicable statutory limit

                                                                                Regions Bank (Line 17)                                      $34.00          $34.00                                Ala. Code § 6-10-6
                                                                                                                                                            100% of fair market value, up to
                                                                                                                                                            any applicable statutory limit

                                                                                Regions Bank (Line 17)                                        $1.00         $1.00                                 Ala. Code § 6-10-6
                                                                                                                                                            100% of fair market value, up to
                                                                                                                                                            any applicable statutory limit

                                                                                Retirement with Employer (Line 21)                            $1.00         $1.00                                 Ala. Code § 19-3B-508(a)
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                                                                                            100% of fair market value, up to
                                                                                                                                                            any applicable statutory limit

                                                                                Katiebug.com (Line 26)                                        $1.00         $1.00                                 Ala. Code § 6-10-6
                                                                                                                                                            100% of fair market value, up to
                                                                                                                                                            any applicable statutory limit

                                                                                50K with Colonial (Line 31)                                   $1.00         $1.00                                 Ala. Code § 6-10-8 & 27-14-29
                                                                                                                                                            100% of fair market value, up to
                                                                                                                                                            any applicable statutory limit

                                                                                                                    Total               $87,763.00                                 $17,957.00

                                                                               3.     Are you claiming a homestead exemption of more than $170,350.00?
                                                                                      (Subject to adjustment on 04/01/2022 and every 3 years after that for cases filed on or after the date of adjustment.)
                                                                                           No
                                                                                           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                                                                                                No
                                                                                                Yes




                                                                                             Case
                                                                               Official Form 106C       20-10255            Doc 1     Filed 01/25/20
                                                                                                                                     Schedule C: The Property Entered
                                                                                                                                                              You Claim as01/25/20
                                                                                                                                                                           Exempt           12:11:10           Desc Main           Page 2
                                                                                                                                         Document              Page 24 of 53
                                                                                     Fill in this information to identify your case:

                                                                                     Debtor 1          Cathy Camille Jones

                                                                                     Debtor 2
                                                                                     (Spouse, if filing)                                                                                                                               Check if this is an amended
                                                                                                                                                                                                                                       filing
                                                                                     United States Bankruptcy Court for the Southern District of Alabama

                                                                                     Case number
                                                                                     (If known)



                                                                               Official Form 106D
                                                                               Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                   12/15


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
                                                                               information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
                                                                               additional pages, write your name and case number (if known).

                                                                               1.      Do any creditors have claims secured by your property?
                                                                                           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
                                                                                           Yes. Fill in all of the information below.


                                                                                Part 1:                List All Secured Claims
                                                                               2.      List all secured claims. If a creditor has more than one secured claim, list the creditor separately for each claim. If more than one creditor has a
                                                                                       particular claim, list the other creditors in Part 2. As much as possible, list the claims in alphabetical order according to the creditor’s name.

                                                                                                                                                                                                     Column A                    Column B             Column C
                                                                                                                                                                                                   Amount of claim          Value of collateral   Unsecured portion
                                                                                                                                                                                                  Do not deduct the value   that supports this          if any
                                                                                                                                                                                                      of the collateral
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                                                                                                                                                                  claim

                                                                               2.1                                                  Describe the property that secures the claim:                         $13,058.00               $14,475.00                    $0.00
                                                                               One Main Financial                                        2012 Toyota Tacoma
                                                                               Creditor's Name
                                                                               PO Box 3251                                          As of the date you file, the claim is: Check all that apply
                                                                               Number Street                                              Contingent
                                                                                                                                          Unliquidated
                                                                                                                                          Disputed
                                                                               Evansville IN 47731
                                                                               City, State, ZIP Code                                Nature of lien. Check all that apply
                                                                               Who owes the debt? Check one.                             An agreement you made (such as
                                                                                   Debtor 1 only                                         mortgage or secured car loan)
                                                                                   Debtor 2 only                                         Statutory lien (such as tax lien, mechanic’s
                                                                                   Debtor 1 and Debtor 2 only                            lien)
                                                                                   At least one of the debtors and another               Judgment lien from a lawsuit
                                                                                                                                         Other (including a right to offset)
                                                                                       Check if this claim relates to a community
                                                                                       debt                                         Last 4 digits of account number:

                                                                               Date debt was incurred: 2018

                                                                               2.2                                                  Describe the property that secures the claim:                         $52,208.00             $140,500.00                     $0.00
                                                                               Regions Mortgage                                          Homeplace
                                                                               Creditor's Name
                                                                               PO Box 18001                                         As of the date you file, the claim is: Check all that apply
                                                                               Number Street                                              Contingent
                                                                                                                                          Unliquidated
                                                                                                                                          Disputed
                                                                               Hattiesburg MS 39404
                                                                               City, State, ZIP Code                                Nature of lien. Check all that apply
                                                                               Who owes the debt? Check one.                             An agreement you made (such as
                                                                                   Debtor 1 only                                         mortgage or secured car loan)
                                                                                   Debtor 2 only                                         Statutory lien (such as tax lien, mechanic’s
                                                                                   Debtor 1 and Debtor 2 only                            lien)
                                                                                   At least one of the debtors and another               Judgment lien from a lawsuit
                                                                                                                                         Other (including a right to offset)
                                                                                       Check if this claim relates to a community
                                                                                       debt                                         Last 4 digits of account number:

                                                                               Date debt was incurred: 10/2010




                                                                                             Case
                                                                               Official Form 106D           20-10255            DocSchedule
                                                                                                                                     1 Filed      01/25/20
                                                                                                                                            D: Creditors Who Have Entered    01/25/20
                                                                                                                                                                  Claims Secured          12:11:10
                                                                                                                                                                                 by Property                                            Desc Main                Page 1
                                                                                                                                            Document            Page 25 of 53
                                                                               Debtor 1          Cathy Camille Jones                                                                                                                                          Case number:


                                                                                                                                                                                                            Column A                    Column B             Column C
                                                                                                                                                                                                          Amount of claim          Value of collateral   Unsecured portion
                                                                                                                                                                                                         Do not deduct the value   that supports this          if any
                                                                                                                                                                                                             of the collateral           claim

                                                                               2.3                                                         Describe the property that secures the claim:                         $12,000.00                $1,000.00            $11,000.00
                                                                               Republic Finance                                                 2011 Husqavarna Riding Lawn Mower,
                                                                               Creditor's Name                                                  Black & Decker Blower, Black & Decker
                                                                               282 Tower Road                                                   Saw, Black Tool Box, Warner Folding
                                                                               Number Street                                                    Step Ladder, HP Desktop Computer,
                                                                                                                                                Acer Laptop, Charbroil Gas Grill, 55in
                                                                                                                                                TV, 45in Sony TV, 30in TV, Sony DVD
                                                                               Ponchatoula LA 70454                                             Player, Playstation 4, HP Slate 7
                                                                               City, State, ZIP Code                                            Android Tablet, & HP Printer
                                                                               Who owes the debt? Check one.
                                                                                   Debtor 1 only                                           As of the date you file, the claim is: Check all that apply
                                                                                   Debtor 2 only                                                 Contingent
                                                                                   Debtor 1 and Debtor 2 only                                    Unliquidated
                                                                                   At least one of the debtors and another                       Disputed

                                                                                       Check if this claim relates to a community          Nature of lien. Check all that apply
                                                                                       debt                                                     An agreement you made (such as
                                                                                                                                                mortgage or secured car loan)
                                                                               Date debt was incurred: 2018                                     Statutory lien (such as tax lien, mechanic’s
                                                                                                                                                lien)
                                                                                                                                                Judgment lien from a lawsuit
                                                                                                                                                Other (including a right to offset)

                                                                                                                                           Last 4 digits of account number:

                                                                               2.4                                                         Describe the property that secures the claim:                           $4,602.00               $1,000.00              $3,602.00
                                                                               Tower Loan                                                       Troy Built Push Mower, Troy Built
                                                                               Creditor's Name                                                  Weedeater, Troy Built Leaf Blower,
                                                                               P.O. Box 850034                                                  Mitern Saw, Black & Decker Power
                                                                               Number Street                                                    Drill, Craftsman Pressure Washer,
                                                                                                                                                Socket Set, 50in Sony Flatscreen TV,
                                                                                                                                                35in Sony Flatscreen TV, Playstation
                                                                               Mobile AL 36685                                                  4, Wii, Misc. Video Games, Dell
                                                                               City, State, ZIP Code                                            Desktop Computer, Acer Laptop, HP
                                                                               Who owes the debt? Check one.                                    8600 Printer, Android Windows Tablet,
                                                                                   Debtor 1 only                                                & HP Laptop
                                                                                   Debtor 2 only
                                                                                   Debtor 1 and Debtor 2 only                              As of the date you file, the claim is: Check all that apply
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                   At least one of the debtors and another                       Contingent
                                                                                                                                                 Unliquidated
                                                                                       Check if this claim relates to a community                Disputed
                                                                                       debt
                                                                                                                                           Nature of lien. Check all that apply
                                                                               Date debt was incurred: 2017                                     An agreement you made (such as
                                                                                                                                                mortgage or secured car loan)
                                                                                                                                                Statutory lien (such as tax lien, mechanic’s
                                                                                                                                                lien)
                                                                                                                                                Judgment lien from a lawsuit
                                                                                                                                                Other (including a right to offset)

                                                                                                                                           Last 4 digits of account number:

                                                                               Add the dollar value of your entries in Column A. Write that number here: .............................................         $81,868.00


                                                                                Part 2:                List Others to Be Notified for a Debt That You Already Listed
                                                                                Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a
                                                                                collection agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection
                                                                                agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here.
                                                                                If you do not have additional persons to be notified for any debts in Part 1, do not fill out or submit this page.


                                                                               1                                                                                                     On which line in Part 1 did you enter the creditor? 2.1
                                                                               CT Corporation System
                                                                               Creditor's Name                                                                                       Last 4 digits of account number: UNKNOWN
                                                                               Registered Agent for OneMain Financial, Inc.
                                                                               Number Street
                                                                               2 North Jackson Street, Suite 605

                                                                               Montgomery AL 36104
                                                                               City, State, ZIP Code




                                                                                             Case
                                                                               Official Form 106D            20-10255                DocSchedule
                                                                                                                                          1 Filed      01/25/20
                                                                                                                                                 D: Creditors Who Have Entered    01/25/20
                                                                                                                                                                       Claims Secured          12:11:10
                                                                                                                                                                                      by Property                                              Desc Main                Page 2
                                                                                                                                                 Document            Page 26 of 53
                                                                               Debtor 1      Cathy Camille Jones                                                                                          Case number:



                                                                               2                                                                On which line in Part 1 did you enter the creditor? 2.3
                                                                               Capital Corporate Services, Inc.
                                                                               Creditor's Name                                                  Last 4 digits of account number: UNKNOWN
                                                                               Registered Agent for Republic Finance
                                                                               Number Street
                                                                               2 North Jackson Street, Suite 605

                                                                               Montgomery AL 36104
                                                                               City, State, ZIP Code



                                                                               3                                                                On which line in Part 1 did you enter the creditor? 2.4
                                                                               John E. Tucker, VP & Registered Agent
                                                                               Creditor's Name                                                  Last 4 digits of account number: UNKNOWN
                                                                               Tower Loan of Mississippi
                                                                               Number Street
                                                                               P.O. Box 32001

                                                                               Flowood MS 39232
                                                                               City, State, ZIP Code
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                             Case
                                                                               Official Form 106D      20-10255    DocSchedule
                                                                                                                        1 Filed      01/25/20
                                                                                                                               D: Creditors Who Have Entered    01/25/20
                                                                                                                                                     Claims Secured          12:11:10
                                                                                                                                                                    by Property                Desc Main        Page 3
                                                                                                                               Document            Page 27 of 53
                                                                                     Fill in this information to identify your case:

                                                                                     Debtor 1           Cathy Camille Jones

                                                                                     Debtor 2
                                                                                     (Spouse, if filing)                                                                                                            Check if this is an amended
                                                                                                                                                                                                                    filing
                                                                                     United States Bankruptcy Court for the Southern District of Alabama

                                                                                     Case number
                                                                                     (If known)



                                                                               Official Form 106E/F
                                                                               Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                      12/15


                                                                               Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
                                                                               List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
                                                                               A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
                                                                               creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property. If more space is
                                                                               needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the
                                                                               top of any additional pages, write your name and case number (if known).


                                                                                Part 1:                  List All of Your PRIORITY Unsecured Claims
                                                                               1.     Do any creditors have priority unsecured claims against you?
                                                                                          No. Go to Part 2.
                                                                                          Yes.


                                                                                Part 2:                  List All of Your NONPRIORITY Unsecured Claims
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               3.     Do any creditors have nonpriority unsecured claims against you?
                                                                                          No. You have nothing to report in this part. Submit this form to the court with your other schedules.
                                                                                          Yes.

                                                                               4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
                                                                                      priority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims
                                                                                      already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than four priority
                                                                                      unsecured claims fill out the Continuation Page of Part 2.

                                                                                                                                                                                                                                 Total claim

                                                                               4.1                                                                 Last 4 digits of account number:                                                    $1,184.00
                                                                               1st Franklin Finanical
                                                                               Nonpriority Creditor's Name                                         When was the debt incurred: 2019
                                                                               7335 Airport Blvd., Ste. C
                                                                               Number Street                                                       As of the date you file, the claim is: Check all that apply
                                                                                                                                                         Contingent
                                                                                                                                                         Unliquidated
                                                                               Mobile AL 36608                                                           Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                   Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                      Student loans
                                                                                     Debtor 2 only                                                      Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                         you did not report as priority claims
                                                                                     At least one of the debtors and another                            Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                        Other. Specify Personal Loan
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                                             Case
                                                                               Official Form 106E/F          20-10255         Doc 1Schedule
                                                                                                                                      FiledE/F:01/25/20
                                                                                                                                                Creditors Who Entered   01/25/20
                                                                                                                                                              Have Unsecured Claims 12:11:10                        Desc Main             Page 1
                                                                                                                                        Document            Page 28 of 53
                                                                               Debtor 1         Cathy Camille Jones                                                                                                        Case number:


                                                                                                                                                                                                                          Total claim

                                                                               4.2                                                               Last 4 digits of account number:                                              $2,381.00
                                                                               Alltran Financial, LP
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 2017
                                                                               P.O. Box 610
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Sauk Rapids MN 56379                                                    Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card for Citibank
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.3                                                               Last 4 digits of account number:                                                $752.00
                                                                               Capital One Bank
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 2018
                                                                               PO Box 30285
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Salt Lake City UT 84130-0285                                            Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.4                                                               Last 4 digits of account number:                                              $1,460.00
                                                                               Credit One Bank
                                                                                                                                                 When was the debt incurred: 2017
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               PO Box 98873
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Las Vegas NV 89193                                                      Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.5                                                               Last 4 digits of account number:                                                $209.00
                                                                               First Savings Credit Card
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 2017
                                                                               P.O. Box 5019
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Sioux Falls SD 57117                                                    Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                                             Case
                                                                               Official Form 106E/F          20-10255         Doc 1Schedule
                                                                                                                                      FiledE/F:01/25/20
                                                                                                                                                Creditors Who Entered   01/25/20
                                                                                                                                                              Have Unsecured Claims 12:11:10                      Desc Main        Page 2
                                                                                                                                        Document            Page 29 of 53
                                                                               Debtor 1         Cathy Camille Jones                                                                                                        Case number:


                                                                                                                                                                                                                          Total claim

                                                                               4.6                                                               Last 4 digits of account number:                                                $743.00
                                                                               Fortiva
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 2019
                                                                               P.O. Box 105555
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Atlanta GA 30348                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.7                                                               Last 4 digits of account number:                                                $365.00
                                                                               Genesis FS Card Services
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 2018
                                                                               P.O. Box 4480
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Beaverton OR 97076                                                      Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card for Milestone
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.8                                                               Last 4 digits of account number:                                                $372.00
                                                                               Genesis FS Card Services
                                                                                                                                                 When was the debt incurred: 2018
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               P.O. Box 4480
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Beaverton OR 97076                                                      Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card for Indigo
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.9                                                               Last 4 digits of account number:                                             $197,196.00
                                                                               Navient
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 2020
                                                                               Attn: Bankruptcy Litigation, Unit E3149
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                               P O Box 9430                                                            Contingent
                                                                                                                                                       Unliquidated
                                                                               Wilkes Barre PA 18773                                                   Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                                             Case
                                                                               Official Form 106E/F          20-10255         Doc 1Schedule
                                                                                                                                      FiledE/F:01/25/20
                                                                                                                                                Creditors Who Entered   01/25/20
                                                                                                                                                              Have Unsecured Claims 12:11:10                      Desc Main        Page 3
                                                                                                                                        Document            Page 30 of 53
                                                                               Debtor 1         Cathy Camille Jones                                                                                                                        Case number:


                                                                                                                                                                                                                                         Total claim

                                                                               4.10                                                              Last 4 digits of account number:                                                                 $576.00
                                                                               Reflex
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 2017
                                                                               P.O. Box 3220
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Buffalo NY 14240                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Credit Card
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.11                                                              Last 4 digits of account number:                                                              $8,000.00
                                                                               Regional Finance
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 2012
                                                                               979 Batesville Road, Suite B
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Greer SC 29657                                                          Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Personal Loan
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.12                                                              Last 4 digits of account number:                                                                 $500.00
                                                                               Speedy/Rapid Cash
                                                                                                                                                 When was the debt incurred: 2020
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               PO Box 780408
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Wichita KS 67278                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Payday loan
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes



                                                                                Part 3:                  List Others to Be Notified for a Debt That You Already Listed
                                                                               5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
                                                                                      example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2,
                                                                                      then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list
                                                                                      the additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit
                                                                                      this page.

                                                                               1                                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Jo Jo Schwarzauer, Mobile Co. Clerk                                              Line 4.1 of (Check one):              Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               For Case # SM-2019-906676
                                                                               Number Street                                                                    Last 4 digits of account number: UNKNOWN
                                                                               205 Government St. Suite 913

                                                                               Mobile AL 36644
                                                                               City, State, ZIP Code




                                                                                             Case
                                                                               Official Form 106E/F          20-10255         Doc 1Schedule
                                                                                                                                      FiledE/F:01/25/20
                                                                                                                                                Creditors Who Entered   01/25/20
                                                                                                                                                              Have Unsecured Claims 12:11:10                              Desc Main                 Page 4
                                                                                                                                        Document            Page 31 of 53
                                                                               Debtor 1      Cathy Camille Jones                                                                                                                                                             Case number:



                                                                               2                                                                                                              On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               Karlie McCree                                                                                                  Line 4.1 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               P.O. Box 229
                                                                               Number Street                                                                                                  Last 4 digits of account number: UNKNOWN


                                                                               Saginaw AL 35137
                                                                               City, State, ZIP Code



                                                                               3                                                                                                              On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               U.S. Attorneys Office, SDAL                                                                                    Line 4.9 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               Attn: Bankruptcy Attorney
                                                                               Number Street                                                                                                  Last 4 digits of account number: UNKNOWN
                                                                               63 South Royal Street, Suite 600

                                                                               Mobile AL 36602
                                                                               City, State, ZIP Code



                                                                               4                                                                                                              On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               U.S. Department of Justice                                                                                     Line 4.9 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               950 Pennsylvania Avenue NW
                                                                               Number Street                                                                                                  Last 4 digits of account number: UNKNOWN


                                                                               Washington DC 20530
                                                                               City, State, ZIP Code




                                                                                Part 4:                Add the Amounts for Each Type of Unsecured Claim
                                                                               6.    Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                     Add the amounts for each type of unsecured claim.

                                                                                                                                                                                                                                                               Total claim

                                                                               Total
                                                                               claims from
                                                                               Part 1              6a. Domestic support obligations .................................................................................................                  6a.                 $0.00

                                                                                                   6b. Taxes and certain other debts you owe the government .....................................................                                      6b.                 $0.00

                                                                                                   6c. Claims for death or personal injury while you were intoxicated..........................................                                        6c.                 $0.00

                                                                                                   6d. Other. Add all other priority unsecured claims. Write that amount here.....................................                                     6d.                 $0.00

                                                                                                   6e. Total Add lines 6a through 6d. ...................................................................................................              6e.                 $0.00

                                                                               Total
                                                                               claims from
                                                                               Part 2              6f. Student loans .............................................................................................................................     6f.         $197,196.00

                                                                                                   6g. Obligations arising out of a separation agreement or divorce that you did not report as
                                                                                                   priority claims .................................................................................................................................   6g.                 $0.00

                                                                                                   6h. Debts to pension or profit-sharing plans, and other similar debts......................................                                         6h.                 $0.00

                                                                                                   6i. Other. Add all other nonpriority unsecured claims. Write that amount here................................                                       6i.          $16,542.00

                                                                                                   6j. Total. Add lines 6f through 6i. .....................................................................................................           6j.         $213,738.00




                                                                                             Case
                                                                               Official Form 106E/F           20-10255                   Doc 1Schedule
                                                                                                                                                 FiledE/F:01/25/20
                                                                                                                                                           Creditors Who Entered   01/25/20
                                                                                                                                                                         Have Unsecured Claims 12:11:10                                                      Desc Main                Page 5
                                                                                                                                                   Document            Page 32 of 53
                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        Cathy Camille Jones

                                                                                    Debtor 2
                                                                                    (Spouse, if filing)                                                                                                      Check if this is an amended
                                                                                                                                                                                                             filing
                                                                                    United States Bankruptcy Court for the Southern District of Alabama

                                                                                    Case number
                                                                                    (If known)



                                                                               Official Form 106G
                                                                               Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
                                                                               information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
                                                                               additional pages, write your name and case number (if known).

                                                                               1.    Do you have any executory contracts or unexpired leases?
                                                                                         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
                                                                                         Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                             Case
                                                                               Official Form 106G         20-10255        Doc 1   Filed
                                                                                                                              Schedule     01/25/20
                                                                                                                                       G: Executory       Entered
                                                                                                                                                    Contracts         01/25/20
                                                                                                                                                              and Unexpired Leases 12:11:10                  Desc Main              Page 1
                                                                                                                                    Document            Page 33 of 53
                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        Cathy Camille Jones

                                                                                    Debtor 2
                                                                                    (Spouse, if filing)                                                                                          Check if this is an amended
                                                                                                                                                                                                 filing
                                                                                    United States Bankruptcy Court for the Southern District of Alabama

                                                                                    Case number
                                                                                    (If known)



                                                                               Official Form 106H
                                                                               Schedule H: Your Codebtors                                                                                                          12/15


                                                                               Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
                                                                               people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
                                                                               fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages,
                                                                               write your name and case number (if known). Answer every question.

                                                                               1.    Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
                                                                                         No
                                                                                         Yes

                                                                               2.    Within the last 8 years, have you lived in a community property state or territory? (Community property states and
                                                                                     territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
                                                                                           No. Go to line 3.
                                                                                           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
                                                                                                No
                                                                                                Yes. In which community state or territory did you live? . Fill in the name and current address of that person.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               3.    In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List
                                                                                     the person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed
                                                                                     the creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form
                                                                                     106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

                                                                               Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt

                                                                                                                                                                    Check all schedules that apply

                                                                               3.1                                                                                       Schedule D, line 2.2
                                                                                     Timothy Jones                                                                       Schedule E/F, line
                                                                                     Name                                                                                Schedule G, line
                                                                                     8530 Erin Drive
                                                                                     Number Street



                                                                                     Grand Bay AL 36541
                                                                                     City, State, ZIP Code




                                                                                             Case
                                                                               Official Form 106H         20-10255        Doc 1    Filed 01/25/20
                                                                                                                                         Schedule H: YourEntered
                                                                                                                                                          Codebtors 01/25/20 12:11:10             Desc Main            Page 1
                                                                                                                                    Document          Page 34 of 53
                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        Cathy Camille Jones
                                                                                                                                                                                                  Check if this is:
                                                                                    Debtor 2
                                                                                                                                                                                                      An amended filing
                                                                                    (Spouse, if filing)
                                                                                                                                                                                                      A supplement showing
                                                                                                                                                                                                      post-petition chapter 13
                                                                                    United States Bankruptcy Court for the Southern District of Alabama
                                                                                                                                                                                                      income as of
                                                                                    Case number
                                                                                    (If known)



                                                                               Official Form 106I
                                                                               Schedule I: Your Income                                                                                                                    12/15


                                                                               Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
                                                                               supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
                                                                               spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
                                                                               attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


                                                                                Part 1:              Describe Employment
                                                                               1.    Fill in your employment                                              Debtor 1                             Debtor 2 or non-filing spouse
                                                                                     information                          Employment status                  Employed                             Employed
                                                                                                                                                             Not employed                         Not employed
                                                                                     If you have more than one job,
                                                                                     attach a separate page with          Occupation                      Teacher                              Unemployed
                                                                                     information about additional         Employer's name                 Mobile County Public Schools         N/A
                                                                                     employers.                           Employer's address              P.O Box 180069                       N/A
                                                                                                                                                          Mobile, AL 36618
                                                                                     Include part-time, seasonal, or
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                     self-employed work.                  How long employed there?        8 Years                              N/A

                                                                                     Occupation may include student or
                                                                                     homemaker, if it applies.


                                                                                Part 2:              Give Details About Monthly Income

                                                                               Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space.
                                                                               Including your non-filing spouse unless you are separated.

                                                                               If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
                                                                               below. If you need more space, attach a separate sheet to this form.


                                                                                                                                                                                                                 For Debtor 2
                                                                                                                                                                                                                      or
                                                                                                                                                                                              For Debtor 1
                                                                                                                                                                                                                  non-filing
                                                                                                                                                                                                                   spouse
                                                                               2.    List monthly gross wages, salary, and commissions before all payroll deductions).                   2.      $4,850.00                 $0.00
                                                                                     If not paid monthly, calculate what the monthly wage would be.

                                                                               3.    Estimate and list monthly overtime pay.                                                             3.            $0.00               $0.00
                                                                               4.    Calculate gross income. Add line 2 + line 3.                                                        4.      $4,850.00                 $0.00
                                                                               5.    List All payroll deductions:

                                                                                     5a. Tax, Medicare, and Social Security deductions                                               5a.             $735.00               $0.00
                                                                                     5b. Mandatory contributions for retirement plans                                                5b.             $364.00               $0.00




                                                                                             Case
                                                                               Official Form 106I         20-10255        Doc 1     Filed 01/25/20       Entered
                                                                                                                                           Schedule I: Your Income 01/25/20 12:11:10                   Desc Main               Page 1
                                                                                                                                     Document           Page 35 of 53
                                                                               Debtor 1    Cathy Camille Jones                                                                                                  Case number:



                                                                                                                                                                                                             For Debtor 2
                                                                                                                                                                                           For Debtor 1      or non-filing
                                                                                                                                                                                                               spouse
                                                                                    5c. Voluntary contributions for retirement plans                                                 5c.             $0.00           $0.00
                                                                                    5d. Required repayments of retirement fund loans                                                 5d.             $0.00           $0.00
                                                                                    5e. Insurance                                                                                    5e.       $321.00               $0.00
                                                                                    5f.   Domestic support obligations                                                               5f.             $0.00           $0.00
                                                                                    5g. Union dues                                                                                   5g.            $47.00           $0.00
                                                                                    5h. Other deductions. Specify: D1 Life Insurance $71.00                                          5h.            $71.00           $0.00
                                                                               6.   Add the payroll deductions. Add lines 5a through 5h                                               6.     $1,538.00               $0.00
                                                                               7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                               7.     $3,312.00               $0.00
                                                                               8.   List all other income regularly received:

                                                                                    8a. Net income from rental property and from operating a business, profession,                   8a.             $0.00           $0.00
                                                                                        or farm

                                                                                          Attach a statement for each property and business showing gross receipts,
                                                                                          ordinary and necessary business expenses, and the total monthly net income.

                                                                                    8b. Interest and dividends                                                                       8b.             $0.00           $0.00
                                                                                    8c. Family support payments that you, a non-filing spouse, or a dependent                        8c.             $0.00           $0.00
                                                                                        regularly receive

                                                                                          Include alimony, spousal support, child support, maintenance, divorce settlement,
                                                                                          and property settlement.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                    8d. Unemployment compensation                                                                    8d.             $0.00           $0.00
                                                                                    8e. Social Security                                                                              8e.             $0.00           $0.00
                                                                                    8f.   Other government assistance that you regularly receive                                     8f.             $0.00           $0.00
                                                                                          Include cash assistance and the value (if known) of any non-cash assistance that
                                                                                          you receive, such as food stamps (benefits under the Supplemental Nutrition
                                                                                          Assistance Program) or housing subsidies. Specify:

                                                                                    8g. Pension or retirement income                                                                 8g.             $0.00           $0.00
                                                                                    8h. Other monthly income. Specify:                                                               8h.             $0.00           $0.00
                                                                               9.   Add all other income. Add lines 8a-8h.                                                            9.             $0.00           $0.00
                                                                               10. Calculate monthly income. Add line 7 + line 9.                                                             10.       $3,312.00
                                                                                   Add the entries in line 9 for Debtor 1 and Debtor 2 or non-filing spouse.

                                                                               11. State all other regular contributions to the expenses that you list in Schedule J                          11.            $0.00
                                                                                   (Official Form 106J).

                                                                                    Include contributions from an unmarried partner, members of your household, your
                                                                                    dependents, your roommates, and other friends or relatives.

                                                                                    Do not include any amounts already included in lines 2-10 or amounts that are not available to
                                                                                    pay expenses listed in Schedule J (Official Form 106J).

                                                                                    Specify:

                                                                               12. Add the amounts on lines 10 and 11. The result is the combined monthly income. Also                        12.
                                                                                   write that amount on the Summary of Your Assets and Liabilities and Certain Statistical                              $3,312.00
                                                                                   Information (Official Form 106Sum) if it applies.




                                                                                             Case
                                                                               Official Form 106I     20-10255          Doc 1        Filed 01/25/20       Entered
                                                                                                                                            Schedule I: Your Income 01/25/20 12:11:10                Desc Main         Page 2
                                                                                                                                      Document           Page 36 of 53
                                                                               Debtor 1    Cathy Camille Jones                                                                             Case number:



                                                                               13. Do you expect an increase or decrease within the year after you file this form?


                                                                                          No
                                                                                          Yes.
                                                                                          Explain.....
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                             Case
                                                                               Official Form 106I        20-10255    Doc 1      Filed 01/25/20       Entered
                                                                                                                                       Schedule I: Your Income 01/25/20 12:11:10   Desc Main     Page 3
                                                                                                                                 Document           Page 37 of 53
                                                                                     Fill in this information to identify your case:

                                                                                     Debtor 1        Cathy Camille Jones
                                                                                                                                                                                                      Check if this is:
                                                                                     Debtor 2
                                                                                                                                                                                                          An amended filing
                                                                                     (Spouse, if filing)
                                                                                                                                                                                                          A supplement showing
                                                                                                                                                                                                          post-petition chapter 13
                                                                                     United States Bankruptcy Court for the Southern District of Alabama
                                                                                                                                                                                                          expenses as of
                                                                                     Case number
                                                                                     (If known)



                                                                               Official Form 106J
                                                                               Schedule J: Your Expenses                                                                                                                     12/15


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
                                                                               information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
                                                                               number (if known). Answer every question.


                                                                                Part 1:               Describe Your Household
                                                                                1.      Is this a joint case?

                                                                                              No. Go to line 2.
                                                                                              Yes. Does Debtor 2 live in a separate household?

                                                                                                     No.
                                                                                                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2

                                                                               2.     Do you have dependents?                                            Dependent's                Dependent's age            Does dependent live
                                                                                                                                  No                     relationship to Debtor                                with you?
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                      Do not list Debtor 1 or Debtor 2.           Yes. Fill out this     1 or Debtor 2
                                                                                                                                  information for        Daughter                   13                            No
                                                                                      Do not state the dependents'                each dependent                                                                  Yes
                                                                                      names.

                                                                               3.     Do your expenses include expenses of people other than yourself and your                        No
                                                                                      dependents?                                                                                     Yes


                                                                                Part 2:               Estimate Your Ongoing Monthly Expenses
                                                                               Estimate your expenses as your bankruptcy filing date unless you are using this form as supplement in a Chapter 13 case to report
                                                                               expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in
                                                                               the applicable date

                                                                               Include expenses paid for with non-cash governmental assistance if you know the value of such assistance and have included it on
                                                                               Schedule I: Your Income(Official Form 106I).


                                                                                Note: Expenses for property other than the debtor(s)' primary residence(s), if any, are reported in the Summary of Business/Real-Estate Income &
                                                                                Expense annexed to Schedule I.

                                                                                Note: Monthly payments that are being made through the Chapter 13 Plan, if any, are not included in the expenses listed on this schedule.

                                                                                                                                                                                                                Your
                                                                                                                                                                                                              expenses
                                                                               4.     The rental or home ownership expenses for your residence. Include first                                          4.         $467.00
                                                                                      mortgage payments and any rent for the ground or lot.

                                                                                      If not included in line 4:

                                                                                      4a. Real estate taxes                                                                                           4a.           $54.00
                                                                                      4b. Property, homeowner's, or renter's insurance                                                                4b.            $0.00



                                                                                             Case
                                                                               Official Form 106J          20-10255         Doc 1        Filed 01/25/20
                                                                                                                                               Schedule J: YourEntered
                                                                                                                                                                Expenses 01/25/20 12:11:10                  Desc Main            Page 1
                                                                                                                                          Document          Page 38 of 53
                                                                               Debtor 1   Cathy Camille Jones                                                                                         Case number:



                                                                                                                                                                                             Your
                                                                                                                                                                                           expenses
                                                                                    4c. Home maintenance, repair, and upkeep expenses                                               4c.        $45.00
                                                                                    4d. Homeowner's association or condominium dues                                                 4d.        $10.00
                                                                               5.   Additional mortgage payments for your residence, such as home equity loans                       5.         $0.00
                                                                               6.   Utilities:

                                                                                    6a. Electricity, heat, natural gas                                                              6a.       $301.00
                                                                                    6b. Water, sewer, garbage collection                                                            6b.        $32.00
                                                                                    6c. Telephone, cell phone, Internet, satellite, and cable services                              6c.       $238.00
                                                                                    6d. Other. Specify:                                                                             6d.
                                                                                                 Garbage                                                                                       $67.00
                                                                               7.   Food and housekeeping supplies                                                                   7.       $300.00
                                                                               8.   Childcare and children’s education costs                                                         8.         $0.00
                                                                               9.   Clothing, laundry, and dry cleaning                                                              9.        $80.00
                                                                               10. Personal care products and services                                                              10.        $60.00
                                                                               11. Medical and dental expenses                                                                      11.       $150.00
                                                                               12. Transportation. Include gas, maintenance, bus or train fare.                                     12.       $100.00
                                                                                   Do not include car payments.

                                                                               13. Entertainment, clubs, recreation, newspapers, magazine, and books                                13.         $0.00
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               14. Charitable contributions and religious donations                                                 14.         $0.00
                                                                               15. Insurance.
                                                                                   Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                    15a. Life insurance                                                                            15a.         $0.00
                                                                                    15b. Health insurance                                                                          15b.         $0.00
                                                                                    15c. Vehicle insurance                                                                         15c.       $313.00
                                                                                    15d. Other insurance. Specify: N/A                                                             15d.         $0.00
                                                                               16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20. Specify: N/A    16.         $0.00
                                                                               17. Installment or lease payments

                                                                                          (None)                                                                                    17.         $0.00
                                                                               18. Your payments of alimony, maintenance, and support that you did not report as                    18.         $0.00
                                                                                   deducted from your pay on line 5, Schedule I (Official Form 106I)

                                                                               19. Other payments you make to support others who do not live with you.                              19.         $0.00
                                                                                   Specify: N/A

                                                                               20. Other real property expenses not included in lines 4 or 5 of this form or on
                                                                                   Schedule I (Official Form 106I)

                                                                                    20a. Mortgages on other property                                                               20a.         $0.00
                                                                                    20b. Real estate taxes                                                                         20b.         $0.00
                                                                                    20c. Property, homeowner's, or renter's insurance                                              20c.         $0.00



                                                                                             Case
                                                                               Official Form 106J     20-10255           Doc 1     Filed 01/25/20
                                                                                                                                         Schedule J: YourEntered
                                                                                                                                                          Expenses 01/25/20 12:11:10      Desc Main         Page 2
                                                                                                                                    Document          Page 39 of 53
                                                                               Debtor 1    Cathy Camille Jones                                                                                                       Case number:



                                                                                                                                                                                                           Your
                                                                                                                                                                                                         expenses
                                                                                   20d. Maintenance, repair, and upkeep expenses                                                                20d.             $0.00
                                                                                   20e. Homeowner's association or condominium dues                                                             20e.             $0.00
                                                                                   20f. Other. Specify:                                                                                         20f.             $0.00
                                                                               21. Other. Specify:                                                                                               21.
                                                                                          Spouse's Credit Card (64 months left)                                                                                $50.00
                                                                                          Student Loans                                                                                                       $109.00
                                                                               22. Calculate your monthly expenses.

                                                                                   22a. Add lines 4 through 21.                                                                                 22a.       $2,376.00
                                                                                   22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                         22b.             $0.00
                                                                                   22c. Add line 22a and 22b. The result is your monthly expenses.                                              22c.       $2,376.00


                                                                               23. Calculate your monthly net income

                                                                                   23a. Copy line 12 (your combined monthly income) from Schedule I                                             23a.       $3,312.00
                                                                                   23b. Copy your monthly expenses from line 22 above.                                                          23b.       $2,376.00
                                                                                   23c. Subtract your monthly expenses from your monthly income.                                                23c.          $936.00
                                                                                        The result is your monthly net income

                                                                               24. Do you expect an increase or decrease in your expenses within the year after you file this form?
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                   For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease
                                                                                   because of a modification to the terms of your mortgage?


                                                                                          No
                                                                                          Yes.
                                                                                          Explain.....




                                                                                             Case
                                                                               Official Form 106J        20-10255       Doc 1     Filed 01/25/20
                                                                                                                                        Schedule J: YourEntered
                                                                                                                                                         Expenses 01/25/20 12:11:10                    Desc Main             Page 3
                                                                                                                                   Document          Page 40 of 53
                                                                                  Fill in this information to identify your case:

                                                                                  Debtor 1        Cathy Camille Jones

                                                                                  Debtor 2
                                                                                  (Spouse, if filing)                                                                                                              Check if this is an amended
                                                                                                                                                                                                                   filing
                                                                                  United States Bankruptcy Court for the Southern District of Alabama

                                                                                  Case number
                                                                                  (If known)



                                                                               Official Form 106Dec
                                                                               Declaration About an Individual Debtor’s Schedules                                                                                                    12/15


                                                                               If two married people are filing together, both are equally responsible for supplying correct information.

                                                                               You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
                                                                               obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
                                                                               years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                                                                   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                                                                                          No
                                                                                          Yes. Name of person N/A. Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

                                                                                   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they
                                                                                   are true and correct.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                   /s/ Cathy Camille Jones                                                                                          01/25/2020
                                                                                   Signature of Debtor 1                                                                                            Date

                                                                                                                                                                                                    01/25/2020
                                                                                   Signature of Debtor 2                                                                                            Date




                                                                                             Case
                                                                               Official Form 106Dec     20-10255          Doc 1 Declaration
                                                                                                                                  Filed 01/25/20            Entered
                                                                                                                                            About an Individual          01/25/20 12:11:10
                                                                                                                                                                Debtor’s Schedules                                 Desc Main             Page 1
                                                                                                                                    Document              Page 41 of 53
                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        Cathy Camille Jones

                                                                                    Debtor 2
                                                                                    (Spouse, if filing)                                                                                                    Check if this is an amended
                                                                                                                                                                                                           filing
                                                                                    United States Bankruptcy Court for the Southern District of Alabama

                                                                                    Case number
                                                                                    (If known)



                                                                               Official Form 107
                                                                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                          04/19


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
                                                                               information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
                                                                               number (if known). Answer every question.


                                                                                Part 1:              Give Details About Your Marital Status and Where You Lived Before

                                                                               1.    What is your current marital status?
                                                                                        Married
                                                                                        Not married


                                                                               2.    During the last 3 years, have you lived anywhere other than where you live now?
                                                                                         No
                                                                                         Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               3.    Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
                                                                                     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico,
                                                                                     Texas, Washington, and Wisconsin.)
                                                                                         No
                                                                                         Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).



                                                                                Part 2:              Explain the Sources of Your Income

                                                                               4.    Did you have any income from employment or from operating a business during this year or the two previous calendar
                                                                                     years?
                                                                                     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities. If you are filing a
                                                                                     joint case and you have income that you receive together, list it only once under Debtor 1.
                                                                                           No
                                                                                           Yes. Fill in the details.


                                                                                                                          Debtor 1                                             Debtor 2

                                                                                                                          Sources of income           Gross income             Sources of income            Gross income
                                                                                                                          Check all that apply        (before deductions and   Check all that apply         (before deductions and
                                                                                                                                                      exclusions)                                           exclusions)

                                                                                     From January 1 of current                 Wages, commissions,                                  Wages, commissions,
                                                                                                                               bonuses, tips                                        bonuses, tips
                                                                                     year until the date you                   Operating a business                                 Operating a business
                                                                                     filed for bankruptcy:                                                         $4,850.00                                                     $0.00

                                                                                     For last calendar year:                   Wages, commissions,                                  Wages, commissions,
                                                                                     (January 1 to December 31, 2019)          bonuses, tips                                        bonuses, tips
                                                                                                                               Operating a business              $52,474.00         Operating a business                         $0.00

                                                                                     For the calendar year                     Wages, commissions,                                  Wages, commissions,
                                                                                                                               bonuses, tips                                        bonuses, tips
                                                                                     before that:                              Operating a business                                 Operating a business
                                                                                     (January 1 to December 31, 2018)                                            $47,488.00                                                      $0.00



                                                                                             Case
                                                                               Official Form 107          20-10255        Doc  1 Filed
                                                                                                                           Statement        01/25/20
                                                                                                                                     of Financial               Entered
                                                                                                                                                  Affairs for Individuals     01/25/20
                                                                                                                                                                          Filing            12:11:10
                                                                                                                                                                                 for Bankruptcy            Desc Main             Page 1
                                                                                                                                      Document                Page 42 of 53
                                                                               Debtor 1   Cathy Camille Jones                                                                                                      Case number:



                                                                               5.   Did you receive any other income during this year or the two previous calendar years?
                                                                                    Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social
                                                                                    Security, unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from
                                                                                    lawsuits; royalties; and gambling and lottery winnings. If you are filing a joint case and you have income that you received
                                                                                    together, list it only once under Debtor 1.

                                                                                    List each source and the gross income from each source separately. Do not include income that you listed in line 4.
                                                                                         No
                                                                                         Yes. Fill in the details.



                                                                                Part 3:        List Certain Payments You Made Before You Filed for Bankruptcy

                                                                               6.   Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

                                                                                          No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                                                                                              "incurred by an individual primarily for a personal, family, or household purpose."

                                                                                              During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825.00* or more?

                                                                                                  No. Go to line 7.

                                                                                                  Yes. List below each creditor to whom you paid a total of $6,825.00* or more in one or more payments and the total
                                                                                                      amount you paid that creditor. Do not include payments for domestic support obligations, such as child support
                                                                                                      and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                                                                                              * Subject to adjustment on 04/01/2022 and every 3 years after that for cases filed on or after the date of adjustment.

                                                                                          Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                                                                                              During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                                                                                                  No. Go to line 7.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                                  Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor.
                                                                                                      Do not include payments for domestic support obligations, such as child support and alimony. Also, do not
                                                                                                      include payments to an attorney for this bankruptcy case.
                                                                                              Creditor                       Dates of            Total amount paid       Amount you still owe      Was this payment for...
                                                                                                                             payment

                                                                                              Regions Mortgage               2019                           $1,401.00              $52,208.00          Mortgage
                                                                                              PO Box 18001                                                                                             Car
                                                                                              Hattiesburg, MS 39404                                                                                    Credit card
                                                                                                                                                                                                       Loan repayment
                                                                                                                                                                                                       Suppliers or vendors
                                                                                                                                                                                                       Other

                                                                                              One Main Financial             2019                           $1,377.00              $13,058.00          Mortgage
                                                                                              PO Box 3251                                                                                              Car
                                                                                              Evansville, IN 47731                                                                                     Credit card
                                                                                                                                                                                                       Loan repayment
                                                                                                                                                                                                       Suppliers or vendors
                                                                                                                                                                                                       Other

                                                                                              Republic Finance               2019                             $903.00              $12,000.00          Mortgage
                                                                                              282 Tower Road                                                                                           Car
                                                                                              Ponchatoula, LA 70454                                                                                    Credit card
                                                                                                                                                                                                       Loan repayment
                                                                                                                                                                                                       Suppliers or vendors
                                                                                                                                                                                                       Other Other

                                                                               7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
                                                                                    Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general
                                                                                    partner; corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting
                                                                                    securities; and any managing agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include
                                                                                    payments for domestic support obligations, such as child support and alimony.
                                                                                         No
                                                                                         Yes. List all payments to an insider




                                                                                             Case
                                                                               Official Form 107     20-10255         Doc  1 Filed
                                                                                                                       Statement        01/25/20
                                                                                                                                 of Financial               Entered
                                                                                                                                              Affairs for Individuals     01/25/20
                                                                                                                                                                      Filing            12:11:10
                                                                                                                                                                             for Bankruptcy          Desc Main               Page 2
                                                                                                                                  Document                Page 43 of 53
                                                                               Debtor 1   Cathy Camille Jones                                                                                                   Case number:



                                                                               8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt
                                                                                    that benefited an insider?
                                                                                    Include payments on debts guaranteed or cosigned by an insider.
                                                                                         No
                                                                                         Yes. List all payments that benefited an insider.



                                                                                Part 4:        Identify Legal Actions, Repossessions, and Foreclosures

                                                                               9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative
                                                                                    proceeding?
                                                                                    List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support
                                                                                    or custody modifications, and contract disputes.
                                                                                         No
                                                                                         Yes. Fill in the details


                                                                                     Case title                       Nature of the case                Court or agency                    Status of the case

                                                                                     !st Franklin Financial           Breach of Contract                Jo Jo Schwarzauer, Mobile          Pending
                                                                                     Corporation vs Cathy C.                                            Co. Clerk
                                                                                     Jones, No. SM-2019-906676                                          For Case # SM-2019-906676
                                                                                                                                                        205 Government St. Suite
                                                                                                                                                        913
                                                                                                                                                        Mobile, AL 36644

                                                                               10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
                                                                                   seized, or levied?
                                                                                   Check all that apply and fill in the details below.
                                                                                       No. Go to line 11.
                                                                                       Yes. Fill in the information below.


                                                                               11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                   any amounts from your accounts or refuse to make a payment because you owed a debt?
                                                                                       No
                                                                                       Yes. Fill in the details


                                                                               12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit
                                                                                   of creditors, a court-appointed receiver, a custodian, or another official?
                                                                                        No
                                                                                        Yes



                                                                                Part 5:        List Certain Gifts and Contributions

                                                                               13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
                                                                                       No
                                                                                       Yes. Fill in the details for each gift.


                                                                               14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than
                                                                                   $600 to any charity?
                                                                                       No
                                                                                       Yes. Fill in the details of each gift or contribution



                                                                                Part 6:        List Certain Losses

                                                                               15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft,
                                                                                   fire, other disaster, or gambling?
                                                                                         No
                                                                                         Yes. Fill in the details




                                                                                             Case
                                                                               Official Form 107    20-10255         Doc  1 Filed
                                                                                                                      Statement        01/25/20
                                                                                                                                of Financial               Entered
                                                                                                                                             Affairs for Individuals     01/25/20
                                                                                                                                                                     Filing            12:11:10
                                                                                                                                                                            for Bankruptcy        Desc Main            Page 3
                                                                                                                                 Document                Page 44 of 53
                                                                               Debtor 1   Cathy Camille Jones                                                                                             Case number:



                                                                                Part 7:        List Certain Payments or Transfers

                                                                               16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any
                                                                                   property to anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
                                                                                   Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
                                                                                        No
                                                                                        Yes. Fill in the details


                                                                                    Person who was paid                           Description and value of any property           Date payment     Amount of payment
                                                                                                                                  transferred                                     or transfer
                                                                                                                                                                                  was made

                                                                                    CC Advising, Inc.                             Fee for § 109(h)(1) briefing by approved          01/15/2020                $9.76
                                                                                    703 Washington Ave Ste 200                    nonprofit budget and credit counseling
                                                                                    Bay City, MI 48708                            agency

                                                                                    Email or website address:

                                                                                    Person Who Made the Payment if Not
                                                                                    You:

                                                                               17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any
                                                                                   property to anyone who promised to help you deal with your creditors or to make payments to your creditors?
                                                                                   Do not include any payment or transfer that you listed on line 16.
                                                                                       No
                                                                                       Yes. Fill in the details.


                                                                                    Person who was paid                           Description and value of property               Date payment     Amount of payment
                                                                                                                                  transferred                                     or transfer
                                                                                                                                                                                  was made

                                                                                    Encompass Recovery Group                      Debt Consolidation                                  01/2020            $11,449.00
                                                                                    2450 Hollywood Boulevard, Suite 401
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                    Hollywood, FL 33020

                                                                                    Global Client Solutions                       Debt Consolidation                                  09/2019             $1,140.00
                                                                                    4343 S. 118th East Avenue, Suite 220
                                                                                    Tulsa, OK 74146

                                                                               18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other
                                                                                   than property transferred in the ordinary course of your business or financial affairs?
                                                                                   Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your
                                                                                   property). Do not include gifts and transfers that you have already listed on this statement.
                                                                                        No
                                                                                        Yes. Fill in the details


                                                                               19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of
                                                                                   which you are a beneficiary? (These are often called asset-protection devices.)
                                                                                       No
                                                                                       Yes. Fill in the details



                                                                                Part 8:        List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

                                                                               20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
                                                                                   benefit, closed, sold, moved, or transferred?
                                                                                   Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
                                                                                   brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
                                                                                        No
                                                                                        Yes. Fill in the details




                                                                                             Case
                                                                               Official Form 107    20-10255       Doc  1 Filed
                                                                                                                    Statement        01/25/20
                                                                                                                              of Financial               Entered
                                                                                                                                           Affairs for Individuals     01/25/20
                                                                                                                                                                   Filing            12:11:10
                                                                                                                                                                          for Bankruptcy        Desc Main          Page 4
                                                                                                                               Document                Page 45 of 53
                                                                               Debtor 1    Cathy Camille Jones                                                                                             Case number:



                                                                               21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
                                                                                   for securities, cash, or other valuables?
                                                                                        No
                                                                                        Yes. Fill in the details.


                                                                               22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
                                                                                      No
                                                                                      Yes. Fill in the details.



                                                                                Part 9:         Identify Property You Hold or Control for Someone Else

                                                                               23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or
                                                                                   hold in trust for someone.
                                                                                       No
                                                                                       Yes. Fill in the details.



                                                                                Part 10:        Give Details About Environmental Information
                                                                               For the purpose of Part 10, the following definitions apply:

                                                                                   Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
                                                                                   hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including
                                                                                   statutes or regulations controlling the cleanup of these substances, wastes, or material.
                                                                                   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it
                                                                                   or used to own, operate, or utilize it, including disposal sites.
                                                                                   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
                                                                                   hazardous material, pollutant, contaminant, or similar term.

                                                                               Report all notices, releases, and proceedings that you know about, regardless of when they occurred.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an
                                                                                   environmental law?
                                                                                       No
                                                                                       Yes. Fill in the details


                                                                               25. Have you notified any governmental unit of any release of hazardous material?
                                                                                      No
                                                                                      Yes. Fill in the details


                                                                               26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements
                                                                                   and orders.
                                                                                       No
                                                                                       Yes. Fill in the details



                                                                                Part 11:        Give Details About Your Business or Connections to Any Business

                                                                               27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
                                                                                   business?
                                                                                           A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                                                                                           A member of a limited liability company (LLC) or limited liability partnership (LLP)
                                                                                           A partner in a partnership
                                                                                           An officer, director, or managing executive of a corporation
                                                                                           An owner of at least 5% of the voting or equity securities of a corporation

                                                                                          No. None of the above applies. Go to Part 12.
                                                                                          Yes. Check all that apply above and fill in the details below for each business.




                                                                                             Case
                                                                               Official Form 107     20-10255         Doc  1 Filed
                                                                                                                       Statement        01/25/20
                                                                                                                                 of Financial               Entered
                                                                                                                                              Affairs for Individuals     01/25/20
                                                                                                                                                                      Filing            12:11:10
                                                                                                                                                                             for Bankruptcy        Desc Main     Page 5
                                                                                                                                  Document                Page 46 of 53
                                                                               Debtor 1    Cathy Camille Jones                                                                                             Case number:



                                                                               28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business?
                                                                                   Include all financial institutions, creditors, or other parties.
                                                                                       No
                                                                                       Yes. Fill in the details below.



                                                                                Part 12:        Sign Below
                                                                               I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
                                                                               answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by
                                                                               fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C.
                                                                               §§ 152, 1341, 1519, and 3571.


                                                                                   /s/ Cathy Camille Jones                                                                           01/25/2020
                                                                                   Signature of Debtor 1                                                                             Date

                                                                                                                                                                                     01/25/2020
                                                                                   Signature of Debtor 2                                                                             Date


                                                                                   Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
                                                                                            No
                                                                                            Yes

                                                                                   Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
                                                                                            No
                                                                                            Yes. Name of person N/A -- the BkAssist software used to prepare this petition is licensed for use only by
                                                                                            attorneys.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                             Case
                                                                               Official Form 107     20-10255      Doc  1 Filed
                                                                                                                    Statement        01/25/20
                                                                                                                              of Financial               Entered
                                                                                                                                           Affairs for Individuals     01/25/20
                                                                                                                                                                   Filing            12:11:10
                                                                                                                                                                          for Bankruptcy        Desc Main         Page 6
                                                                                                                               Document                Page 47 of 53
                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        Cathy Camille Jones
                                                                                                                                                                                                Check if this is:
                                                                                    Debtor 2
                                                                                                                                                                                                    An amended filing
                                                                                    (Spouse, if filing)
                                                                                                                                                                                                    A supplement disclosing
                                                                                                                                                                                                    additional payments or
                                                                                    United States Bankruptcy Court for the Southern District of Alabama
                                                                                                                                                                                                    agreements as of
                                                                                    Case number
                                                                                    (If known)



                                                                               Form BKA-2030
                                                                               Disclosure of Compensation of Attorney for Debtor                                                                                        12/15


                                                                               Use this procedural form, if desired, to disclose the matters enumerated in 11 U.S.C. § 329 and Fed. R. Bankr. P. 2016(b).

                                                                               Disclosure is required within 14 days after the order for relief or another time as the court may direct. A supplemental disclosure is
                                                                               required within 14 days after any payment or agreement not previously disclosed.

                                                                               Attach a copy of the retainer agreement, if any.


                                                                                Part 1:              Compensation

                                                                                     For legal services, I have agreed to accept.......................... $4,000.00

                                                                                     Prior to the filing of this statement I have received
                                                                                         Retainer for legal services.............................................. $0.00

                                                                                            Retainer for expenses, including the court filing fee ...... $0.00
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                     Balance Due ......................................................................... $4,000.00

                                                                               2. The source of the compensation paid to me was:

                                                                                          Debtor          Other (specify)

                                                                               3. The source of compensation to be paid to me is:

                                                                                          Debtor          Other (specify)       N/A

                                                                               4.           I have not agreed to share the above-disclosed compensation with any other person unless they are members and
                                                                                            associates of my law firm.

                                                                                            I have agreed to share the above-disclosed compensation with another person or persons who are not members or
                                                                                            associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
                                                                                            compensation, is attached.



                                                                                Part 2:              Services

                                                                               5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

                                                                                     a.     Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
                                                                                            bankruptcy.

                                                                                     b.     Preparation and filing of any petition, schedules, statement of affairs and plan that may be required.

                                                                                     c.     Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof.

                                                                                     d.     Representation of the debtor in adversary proceedings and other contested bankruptcy matters.



                                                                                          Case
                                                                               Form BKA-2030              20-10255          Doc 1       Filed 01/25/20
                                                                                                                                      Disclosure of CompensationEntered      01/25/20
                                                                                                                                                                 of Attorney for Debtor   12:11:10   Desc Main              Page 1
                                                                                                                                           Document              Page 48 of 53
                                                                               Debtor 1   Cathy Camille Jones                                                                                           Case number:


                                                                                   e.     No compensation has been received. Debtor's counsel is to be paid the amount set by this Honorable Court
                                                                                          purusant to Local General Order 4 (amended). A petition for attorney fees is being submitted herewith in compliance
                                                                                          with the local rules and orders of this Honorable Court. Attorney reserves the right, if justified, to file additional
                                                                                          applications for compensation.

                                                                                   f.

                                                                               6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:

                                                                                   Any non-dischargeability matters, adversary proceedings, contested matters of any nature and any appeals, any
                                                                                   matters, cases, actions, causes of action or other proceedings, cases or matters in any Court (or in no Court) other
                                                                                   than the United States Bankruptcy Court for the Southern District of Alabama, including any appeals. The fees charged
                                                                                   do not include any representation in any audit or similar proceeding as may be required under applicable law.

                                                                               7. A copy of my retainer agreement        is      is not attached.



                                                                                Part 3:        Certification

                                                                                   I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the
                                                                                   debtor(s) in this bankruptcy case.


                                                                                   /s/ Herman D. Padgett                                                                            01/25/2020
                                                                                   Herman D. Padgett (Padgett & Robertson)                                                          Date
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                          Case
                                                                               Form BKA-2030        20-10255       Doc 1        Filed 01/25/20
                                                                                                                              Disclosure of CompensationEntered      01/25/20
                                                                                                                                                         of Attorney for Debtor   12:11:10   Desc Main         Page 2
                                                                                                                                  Document           Page 49 of 53
                                                                                                         United States Bankruptcy Court
                                                                                                                Southern District of Alabama
                                                                                                                      Mobile Division


                                                                               In re: Jones, Cathy                                               Case No.



                                                                                VERIFICATION OF OFFICIAL CREDITOR LIST (INITIAL OR SUPPLEMENTAL)

                                                                                                     Original
                                                                                                     Amendment
                                                                                                       Adding               Deleting

                                                                                   I hereby certify under penalty of perjury that the master mailing list of creditors attached
                                                                               and/or uploaded to the Electronic Case Filing System is true, correct and complete to the best
                                                                               of my knowledge.

                                                                                   I further acknowledge that (1) the accuracy and completeness of the creditor list are the
                                                                               shared responsibility of the debtor and the debtor’s attorney, (2) the court will rely on the
                                                                               creditor list for all mailings, and (3) the various schedules and statements required by the
                                                                               Bankruptcy Rules are not used for mailing purposes.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                   If you are amending a previously-filed list of creditors, attach a list of only the creditor
                                                                               being added or deleted and indicate below only the number of creditors being added or deleted.

                                                                                          creditor(s) (or if amended, number of creditors added), as shown on attached list

                                                                                          creditor(s) to be deleted, as shown on attached list


                                                                                      /s/ Cathy Camille Jones                                                         01/25/2020
                                                                                      Debtor                                                                          Date


                                                                                      /s/ Herman D. Padgett                                                           01/25/2020
                                                                                      Herman D. Padgett (5655T60H), Attorney for the Debtor(s)                        Date
                                                                                      4317 Downtowner Loop N.
                                                                                      Mobile, AL 36609
                                                                                      Tel.: 2513420264
                                                                                      Fax: 2513424842
                                                                                      e-mail: hdpadgett@hermandpadgett.com




                                                                                 Case 20-10255           Doc 1       Filed 01/25/20 Entered 01/25/20 12:11:10       Desc Main
                                                                                                                      Document     Page 50 of 53
1st Franklin Finanical
7335 Airport Blvd., Ste. C
Mobile, AL 36608

Alltran Financial, LP
P.O. Box 610
Sauk Rapids, MN 56379

Capital Corporate Services, Inc.
Registered Agent for Republic Finance
2 North Jackson Street, Suite 605
Montgomery, AL 36104

Capital One Bank
PO Box 30285
Salt Lake City, UT       84130-0285

Credit One Bank
PO Box 98873
Las Vegas, NV 89193

CT Corporation System
Registered Agent for OneMain Financial, Inc.
2 North Jackson Street, Suite 605
Montgomery, AL 36104

First Savings Credit Card
P.O. Box 5019
Sioux Falls, SD 57117

Fortiva
P.O. Box 105555
Atlanta, GA 30348

Genesis FS Card Services
P.O. Box 4480
Beaverton, OR 97076

Jo Jo Schwarzauer, Mobile Co. Clerk
For Case # SM-2019-906676
205 Government St. Suite 913
Mobile, AL 36644

John E. Tucker, VP & Registered Agent
Tower Loan of Mississippi
P.O. Box 32001
Flowood, MS 39232




 Case 20-10255   Doc 1    Filed 01/25/20 Entered 01/25/20 12:11:10   Desc Main
                           Document     Page 51 of 53
Karlie McCree
P.O. Box 229
Saginaw, AL 35137

Navient
Attn: Bankruptcy Litigation, Unit E3149
P O Box 9430
Wilkes Barre, PA 18773

One Main Financial
PO Box 3251
Evansville, IN 47731

Reflex
P.O. Box 3220
Buffalo, NY 14240

Regional Finance
979 Batesville Road, Suite B
Greer, SC 29657

Regions Mortgage
PO Box 18001
Hattiesburg, MS 39404

Republic Finance
282 Tower Road
Ponchatoula, LA 70454

Speedy/Rapid Cash
PO Box 780408
Wichita, KS 67278

Timothy Jones
8530 Erin Drive
Grand Bay, AL 36541

Tower Loan
P.O. Box 850034
Mobile, AL 36685

U.S. Attorneys Office, SDAL
Attn: Bankruptcy Attorney
63 South Royal Street, Suite 600
Mobile, AL 36602




 Case 20-10255   Doc 1   Filed 01/25/20 Entered 01/25/20 12:11:10   Desc Main
                          Document     Page 52 of 53
U.S. Department of Justice
950 Pennsylvania Avenue NW
Washington, DC 20530




 Case 20-10255   Doc 1   Filed 01/25/20 Entered 01/25/20 12:11:10   Desc Main
                          Document     Page 53 of 53
